Exhibit 10.1


__________



 

 

 

 

 

 

 

SHARE EXCHANGE AGREEMENT



 

 






Among each of:

THE SHAREHOLDERS OF
OAK HILLS DRILLING AND OPERATING INTERNATIONAL, INC.



And:

OAK HILLS DRILLING AND OPERATING INTERNATIONAL, INC.



And:

OAK HILLS DRILLING AND OPERATING, LLC



And:

LEXINGTON RESOURCES, INC.



 

 

 

 

 

Lexington Resources, Inc.


7473 West Lake Mead Road, Las Vegas, Nevada, U.S.A., 89128



__________





--------------------------------------------------------------------------------



SHARE EXCHANGE AGREEMENT



 

 

THIS SHARE EXCHANGE AGREEMENT is made and dated for reference effective as at
September 22, 2005 (the "Effective Date") as fully executed on this 20th day of
January, 2006.



 

AMONG EACH OF

:





THE UNDERSIGNED SHAREHOLDERS OF OAK HILLS DRILLING AND OPERATING INTERNATIONAL,
INC.

, each having an address for notice and delivery located at 7545 Highway 270,
Holdenville, Oklahoma, U.S.A., 74848





(each being hereinafter singularly referred to as a "Vendor" and collectively
referred to as the "Vendors" as the context so requires);

OF THE FIRST PART



AND

:





OAK HILLS DRILLING AND OPERATING INTERNATIONAL, INC.

, a company incorporated under the laws of the State of Nevada, U.S.A., and
having an address for notice and delivery located at 7545 Highway 270,
Holdenville, Oklahoma, U.S.A., 74848





(the "Company");

OF THE SECOND PART



AND

:





OAK HILLS DRILLING AND OPERATING, LLC

, a company incorporated under the laws of the State of Oklahoma, U.S.A., and
having an address for notice and delivery located at 7545 Highway 270,
Holdenville, Oklahoma, U.S.A., 74848





("Oak Hills LLC");

OF THE THIRD PART



(the Company and Oak Hills LLC being hereinafter also collectively referred to
as the Company as the context so requires);



AND

:





LEXINGTON RESOURCES, INC.

, a company incorporated under the laws of the State of Nevada, U.S.A., and
having an address for notice and delivery located at 7473 West Lake Mead Road,
Las Vegas, Nevada, U.S.A., 89128





(the "Purchaser");

OF THE FOURTH PART



--------------------------------------------------------------------------------





(the Vendor, the Company and the Purchaser being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties" as the
context so requires).



 

WHEREAS

:





A.               The Company is a body corporate subsisting under and registered
pursuant to the laws of the State of Nevada, U.S.A.;



B.               Oak Hills LLC, a body corporate subsisting under and registered
pursuant to the laws of the State of Oklahoma, U.S.A., is the sole and
wholly-owned subsidiary of the Company, and Oak Hills LLC is presently engaged
in the business of acquiring, developing and operating various drilling rig
equipment and requires additional and external capital in order to fully develop
and realize the potential of its existing business (collectively, the "Company's
Business");



C.               The Vendors are the legal and beneficial owners of all of the
400 presently issued and outstanding common shares in the capital of the Company
(each a "Purchased Share"); the particulars of the registered and beneficial
ownership of such Purchased Shares being set forth in Schedule "A" which is
attached hereto and which forms a material part hereof;



D.               In accordance with the terms and conditions of that certain
underlying "Agreement In Principle" dated for reference September 22, 2005 (the
"Agreement In Principle"), as entered into among the Company, Oak Hills LLC and
the Purchaser, the parties thereto had agreed to use their best efforts to
initiate, complete and enter into a formal agreement on or before December 31,
2005, whereby, originally, it was contemplated that the Company would sell all
of the issued and outstanding shares of Oak Hills LLC to the Purchaser upon the
general terms and conditions as set forth therein; a copy of which Agreement In
Principle being attached hereto as Schedule "B" and which forms a material part
hereof, and the terms and conditions of the Agreement In Principle setting forth
the Parties original and general intentions herein;



E.               Since entering into the Agreement In Principle there have been
numerous discussions and negotiations as between the Parties hereto and
respecting the original terms and conditions of the Agreement In Principle such
that, by oral agreement, the Agreement In Principle was extended and the parties
thereto determined to seek legal and tax advice respecting the structure of the
proposed purchase and sale together with certain information respecting the
underlying value of the Company's Business as originally contemplated by the
terms of the Agreement In Principle; and



F.               As a consequence of such determined advice and information, and
as a result of corresponding and subsequent discussions consequent thereon, the
Parties hereto have now agreed to enter into this agreement (the "Agreement")
which formalizes and replaces, in its entirety, the Agreement In Principle, as
contemplated and required by the terms of the Agreement In Principle, and which
restructures and clarifies the Parties' respective duties and obligations in
connection with the proposed purchase now by the Purchaser from the Vendors of
all of the Purchased Shares together with the further development of the
Company's Business as a consequence thereof;





--------------------------------------------------------------------------------





               NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of
the mutual promises, covenants and agreements herein contained, THE PARTIES
HERETO COVENANT AND AGREE WITH EACH OTHER as follows:



 

Article 1

DEFINITIONS



1.1               Definitions. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)

"Agreement" means this "Share Exchange Agreement" as entered into among the
Vendors, the Company, Oak Hills LLC and the Purchaser herein, together with any
amendments thereto and any Schedules as attached thereto;

(b)

"Agreement In Principle" has the meaning ascribed to it in recital "D."
hereinabove; a copy of which Agreement In Principle being attached hereto as
Schedule "B" and forming a material part hereof;

(c)

"Arbitration Rules" means the rules of the American Arbitration Association, as
amended from time to time, as set forth in Article "13" hereinbelow;

(d)

"Assignment", "Principal Sum", "Interest", "Indebtedness" and "Security" have
the meanings ascribed to them in section "2.5" hereinbelow;

(e)

"Attorney" has the meaning ascribed to it in section "11.3" hereinbelow;

(f)

"Board of Directors" means, as applicable, the respective Board of Directors of
the relevant Party hereto as duly constituted from time to time;

(g)

"business day" means any day during which chartered banks are open for business
in the City of Las Vegas, Nevada, U.S.A.;

(h)

"Business Documentation" means any and all records and other factual data and
information relating to the Company's Business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of any of the Vendors or the Company in that respect;

(i)

"Closing" has the meaning ascribed to it in section "6.1" hereinbelow;

(j)

"Closing Date" has the meaning ascribed to it in section "6.1" hereinbelow;

(k)

"Commission" means the United States Securities and Exchange Commission;

(l)

"Company" means Oak Hills Drilling and Operating International, Inc., a company
incorporated under the laws of the State of Nevada, U.S.A., or any successor
company, however formed, whether as a result of merger, amalgamation or other
action;

(m)

"Company Disclosure Schedule" has the meaning ascribed to it in section "2.2"
hereinbelow;



--------------------------------------------------------------------------------





(n)

"Company's Assets" means all assets, contracts, equipment, goodwill, inventory
and Intellectual Property of the Company and including, without limitation, all
of the property interests, assets, contracts, equipment, goodwill and inventory
which are listed and described in Schedules "D" through "H" which are attached
hereto and which form a material part hereof;

(o)

"Company's Business" has the meaning ascribed to it in recital "B." hereinabove;

(p)

"Company's Financial Statements" has the meaning ascribed to it in section "3.2"
hereinbelow; a copy of which Company's Financial Statements being set forth in
Schedule "C" which is attached hereto and which forms a material part hereof;

(q)

"Confidential Information" has the meaning ascribed to it in section "10.1"
hereinbelow;

(r)

"Defaulting Party" and "Non-Defaulting Party" have the meanings ascribed to them
in section "14.1" hereinbelow;

(s)

"Effective Date" has the meaning ascribed to it on the front page of this
Agreement;

(t)

"Escrow Agent" has the meaning ascribed to it in section "7.1" hereinbelow;

(u)

"Execution Date" means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties hereto as set forth on the
front page hereof;

(v)

"Indemnified Party" and "Indemnified Parties" have the meanings ascribed to them
in section "15.1" hereinbelow;

(w)

"Initial Due Diligence" has the meaning ascribed to it in section "5.1"
hereinbelow;

(x)

"Intellectual Property" means, with respect to the Company, all right and
interest to all patents, patents pending, inventions, know-how, any operating or
identifying name or registered or unregistered trademarks and tradenames, all
computer programs, licensed end-user software, source codes, products and
applications (and related documentation and materials) and other works of
authorship (including notes, reports, other documents and materials, magnetic,
electronic, sound or video recordings and any other work in which copyright or
similar right may subsist) and all copyrights (registered or unregistered)
therein, industrial designs (registered or unregistered), franchises, licenses,
authorities, restrictive covenants or other industrial or intellectual property
used in or pertaining to the Company and including, without limitation, the
items described in Schedule "D" which is attached hereto and which forms a
material part hereof, and all lists of customers, documents, records,
correspondence and other information pertaining to the Company;

(y)

"OTCBB" means the NASD Over-the-Counter Bulletin Board, together with its
respective successors and permitted assigns as the context so requires;

(z)

"Parties" or "Party" means, respectively, the Vendors, the Company, Oak Hills
LLC and the Purchaser hereto, as the case may be, together with their respective
successors and permitted assigns as the context so requires;



--------------------------------------------------------------------------------





(aa)

"person" or "persons" means an individual, corporation, partnership, party,
trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;

(ab)

"Power of Attorney" has the meaning ascribed to it in section "11.3"
hereinbelow;

(ac)

"Purchased Share" has the meaning ascribed to it in recital "C." hereinabove;
the particulars of the registered and beneficial ownership of such Purchased
Shares being set forth in Schedule "A" which is attached hereto;

(ad)

"Purchase Price" has the meaning ascribed to it in section "2.2" hereinbelow;

(ae)

"Purchaser" means Lexington Resources, Inc., a company incorporated pursuant to
the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;

(af)

"Purchaser Disclosure Schedule" has the meaning ascribed to it in section "4.1"
hereinbelow;

(ag)

"Purchaser's Financial Statements" has the meaning ascribed to it in section
"4.1" hereinbelow; a copy of which Purchaser's Financial Statements being set
forth in Schedule "I" which is attached hereto and which forms a material part
hereof;

(ah)

"Ratification" has the meaning ascribed to it in section "6.1" hereinbelow;

(ai)

"Regulation D", "Regulation S", "Rule 144", "Rule 501", "Rule 506" and "U.S.
Person" have the meanings ascribed to them in the Securities Act;

(aj)

"Regulation S Certificate" and "Accredited Investor Certificate" have the
meanings ascribed to them in section "4.1" hereinbelow; the proposed forms of
which being attached hereto as Schedule "K" and forming a material part hereof;

(ak)

"Regulatory Approval" means the acceptance for filing, if required, of the
transactions contemplated by this Agreement by the Regulatory Authorities;

(al)

"Regulatory Authority" and "Regulatory Authorities" means, either singularly or
collectively as the context so requires, the OTCBB, and/or such other regulatory
agencies who have or who may have jurisdiction over the affairs of the Company,
the Purchaser and/or the Vendors herein and including, without limitation, and
where applicable, all applicable securities commissions and again including,
without limitation, the Commission, and all other regulatory authorities from
whom any such authorization, approval or other action is required to be obtained
or to be made in connection with the transactions contemplated by this
Agreement;

(am)

"Securities" has the meaning ascribed to it in section "3.3" hereinbelow; the
particulars of which outstanding Securities being set forth in Schedule "A"
which is attached hereto;

(an)

"Securities Act" means the United States Securities Act of 1933, as amended, and
all the Rules and Regulations promulgated under the United States Securities Act
of 1933; "1934 Act" means the United States Securities Exchange Act of 1934, as
amended, and all the Rules and Regulations promulgated under the United States
Securities Exchange Act of 1934; and "B.C. Securities Act" means the British
Columbia Securities Act, as amended, and all the Rules and Regulations
promulgated under the British Columbia Securities Act;



--------------------------------------------------------------------------------





(ao)

"Share" has the meaning ascribed to it in section "2.2" hereinbelow, and
"Shares" means all Shares issued as part of the Purchase Price hereunder;

(ap)

"Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;

(aq)

"subsidiary" means any company or companies of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
board of directors of such company or companies) are for the time being owned by
or held for a company and/or any other company in like relation to the company,
and includes any company in like relation to the subsidiary;

(ar)

"Transfer Agent" means the Purchaser's existing registrar and transfer agent for
its common shares, or any successor company, however formed, whether as a result
of merger, amalgamation or other action;

(as)

"Transfer Documents" has the meaning ascribed to it in section "7.2"
hereinbelow;

(at)

"U.S. Person" has the meaning ascribed to it in Regulation S under the
Securities Act; and

(au)

"Vendor" or "Vendors" means, respectively, James C. Dow, Alexander Cox, Douglas
Humphreys, Newport Capital Corporation and/or Verona Capital International, as
the case may be, together with each of their respective successors and permitted
assigns as the context so requires.



1.2               Schedules. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:



Schedule


Description of Schedule

Schedule "A":

Purchased Shares, Vendors and Securities;

Schedule "B"

Agreement In Principle;

Schedule "C":

Company's Financial Statements;

Schedule "D":

Company's Intellectual Property;

Schedule "E":

Company's Leases and Licenses;

Schedule "F":

Company's Contracts of Employment;

Schedule "G":

Company's Material Contracts;

Schedule "H":

Company's List of Bank Accounts etc.;

Schedule "I":

Purchaser's Financial Statements;

Schedule "J":

Purchaser's Material Contracts; and

Schedule "K":

Vendors' Certificates.



1.3               Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires,:



--------------------------------------------------------------------------------





the words "herein", "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;



any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and



words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.



 

Article 2

PURCHASE AND SALE AND CONDITIONS THEREON



2.1               Purchase and sale. Subject to the terms and conditions hereof
and based upon the representations, warranties and covenants contained in
Articles "3" and "4" hereinbelow and the prior satisfaction of the conditions
precedent which are set forth in Article "6" hereinbelow, the Vendors hereby
agree to assign, sell and transfer at the "Closing Date" all of their respective
right, entitlement and interest in and to all of the Purchased Shares to the
Purchaser and the Purchaser hereby agrees to purchase all of the Purchased
Shares from the Vendors on the terms and subject to the conditions contained in
this Agreement.



2.2               Purchase Price. The total purchase price (collectively, the
"Purchase Price") for all of the Purchased Shares will be satisfied by way of
the issuance and delivery by the Purchaser to the order and direction of the
Vendors, in accordance with section "2.3" hereinbelow, of an aggregate of
6,000,000 restricted common shares in the capital of the Purchaser (each a
"Share") at the "Closing" on the Closing Date of this Agreement



2.3               Pro-rata entitlement. The Purchaser will issue the Shares to
the Vendors pro rata in accordance with the each Vendor's respective Purchased
Share shareholding in and to the Company and outstanding as at the Closing Date
and as set forth in Schedule "A" which is attached hereto; with all fractions
greater than or equal to one-half being rounded up and all fractions less than
one-half being rounded down.



2.4               Resale restrictions and legending of Share certificates. The
Vendors hereby acknowledge and agree that the Purchaser makes no representations
as to any resale or other restriction affecting the Shares and that it is
presently contemplated that the Shares will be issued by the Purchaser to the
Vendors in reliance upon the registration and prospectus exemptions contained in
certain sections of the United States Securities Act of 1933, as amended (the
"Securities Act"), or "Regulation S" promulgated under the Securities Act and,
if applicable, the British Columbia Securities Act (the "B.C. Securities Act"),
which will impose a trading restriction in the United States on the Shares for a
period of at least 24 months from the Closing Date. In addition, the Vendors
hereby also acknowledge and agree that the within obligation of the Purchaser to
issue the Shares pursuant to section "2.2" hereinabove will be subject to the
Purchaser being satisfied that an exemption from applicable registration and
prospectus requirements is available under the Securities Act and, if
applicable, the B.C. Securities Act, and all applicable securities laws, in
respect of each of the Vendors, the Purchased Shares and the Shares, and the
Purchaser shall be relieved of any obligation whatsoever to purchase any
Purchased Shares of the Vendors and to issue any Shares in respect of Vendors
where the Purchaser reasonably determines that a suitable exemption is not
available to it.



               The Vendors hereby also acknowledge and understand that neither
the sale of the Shares which the Vendors are acquiring nor any of the Shares
themselves have been registered under the



--------------------------------------------------------------------------------



Securities Act and, if applicable, the B.C. Securities Act, or any state
securities laws, and, furthermore, that the Shares must be held indefinitely
unless subsequently registered under the Securities Act and, if applicable, the
B.C. Securities Act, or an exemption from such registration is available. The
Vendors also acknowledge and understand that the certificates representing the
Shares will be stamped with the following legend (or substantially equivalent
language) restricting transfer in the following manner if such restriction is
required by the "Regulatory Authorities":



"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. Furthermore, no offer, sale, transfer, pledge or hypothecation is
to take place without the prior written approval of counsel to the company. The
stock transfer agent has been ordered to effectuate transfers only in accordance
with the above instructions."

(or)

"These securities have not been registered under the United States Securities
Act of 1933, as amended (the "Act"), or the laws of any state, and are being
issued in reliance upon Regulation S promulgated under the Act. These securities
may not be offered, sold, transferred, pledged or hypothecated in the absence of
registration, the availability of an exemption from such registration or
compliance with Regulation S. Furthermore, no offer, sale, transfer, pledge or
hypothecation is to take place without the prior written approval of counsel to
the company. The stock transfer agent has been ordered to effectuate transfers
only in accordance with the above instructions."

(and, if applicable)

"Unless permitted under applicable securities legislation, the holder of the
securities represented hereby shall not trade the securities before the earlier
of (i) the date that is four months and a day after the date the company first
became a reporting issuer in any of Alberta, British Columbia, Manitoba, Nova
Scotia, Ontario, Quebec and Saskatchewan, if the company is a sedar filer, and
(ii) the date that is four months and a day after the later of (a) the
distribution date, and (b) the date the company became a reporting issuer in the
local jurisdiction of the subscriber of the securities that are the subject of
the trade.";



and the Vendors hereby consent to the Purchaser making a notation on its records
or giving instructions to any transfer agent of the Purchaser (the "Transfer
Agent") in order to implement the restrictions on transfer set forth and
described hereinabove.



               The Vendors also acknowledge and understand that:



the Shares are restricted securities within the meaning of "Rule 144"
promulgated under the Securities Act;



the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of issuance of the Shares to the
Vendors, and even then will not be available unless (i) a public trading market
then exists for the common stock of the Purchaser, (ii) adequate information
concerning the Purchaser is then available to the public and (iii) other terms
and conditions of Rule 144 are complied with; and



any sale of the Shares may be made by the Vendors only in limited amounts in
accordance with such terms and conditions.



--------------------------------------------------------------------------------





2.5               Outstanding and secured Indebtedness and the Assignment of the
Indebtedness and the Security therefor. The Parties hereby acknowledge and
understand that, in conjunction with the incorporation and original unsecured
loan and seed capital funding of the Company by the Vendors, in late October and
early December of 2004 the Company, through such unsecured loan funding by
certain of the Vendors, lent to Oak Hills LLC, by way of secured and
inter-company loan agreement and related documentation (collectively, the
"Security"), the aggregate principal sum of U.S. $1,376,000 (collectively, the
"Principal Sum"); with such Principal Sum then accruing interest thereon at the
rate of 9% per annum, compounded semi-annually and not in advance, prior to the
maturity (the "Interest"; and such outstanding Principal Sum and Interest being,
collectively, the "Indebtedness" herein); and with such Indebtedness originally
maturing two years from the date of advance in each such instance and
approximating U.S. $1,291,973.56 as of the Execution Date hereof. As a
consequence and condition of the proposed completion of the purchase and sale
envisioned by the terms of this Agreement, therefore, it is hereby acknowledged
and agreed by the Parties hereto that all such original Indebtedness from the
Company to Oak Hills LLC, together with the Security originally provided
therewith, will be wholly assigned by the Company to the original unsecured loan
Vendors (collectively, the "Assignment"), and in proportion to each such
Vendor's original unsecured loan and seed capital funding of the Company, with
such assigned Indebtedness to continue to accrue Interest thereon from the date
of Closing at the equivalent rate of 9% per annum, compounded semi-annually and
not in advance, prior to the maturity; and with such maturity of all assigned
Indebtedness and Interest accruing thereon to now be two years from the date of
Closing in each such instance.



2.6               Costs. The Parties hereto shall bear their own costs in
relation to the negotiation and formalization of this Agreement and the matters
contemplated thereby, including any legal fees, accounting, regulatory and
filing fees and expenses.



2.7               Other securities. If and to the extent that the Vendors, or
any other party related, associated or affiliated with the Vendors, any
absolute, contingent, optional, pre-emptive or other right to acquire any
securities in the capital of the Company, it is hereby acknowledged and agreed
by the Vendors that such party shall be conclusively deemed, as and from the
Closing, to have transferred the same to the Purchaser to the fullest extent
permitted by law, and to otherwise hold the same in trust for and at the
discretion of the Purchaser.



2.8               Standstill provisions. In consideration of the Parties' within
agreement to purchase and sell the Purchased Shares and to enter into the terms
and conditions of this Agreement, each of the Parties hereby undertake for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any interest in and to
any of the Purchased Shares or the assets or the respective business interests
of the Company or the Purchaser, as the case may be, or, for that matter,
disclose any of the terms of this Agreement, without the Parties' prior written
consent. In this regard each of the Parties hereby acknowledges that the
foregoing restrictions are important to the respective businesses of the Parties
and that a breach by any of the Parties of any of the covenants herein contained
would result in irreparable harm and significant damage to each affected Party
that would not be adequately compensated for by monetary award. Accordingly, the
Parties hereby agree that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
any such Party will also be liable to the other Parties, as liquidated damages,
for an amount equal to the amount received and earned by such Party as a result
of and with respect to any such breach. The Parties hereby also acknowledge and
agree that if any of the aforesaid restrictions, activities, obligations or
periods are considered by a Court of competent jurisdiction as being
unreasonable, they agree that said



--------------------------------------------------------------------------------



Court shall have authority to limit such restrictions, activities or periods as
the Court deems proper in the circumstances.



 

Article 3

REPRESENTATIONS, WARRANTIES AND COVENANTS

BY EACH OF THE VENDORS AND THE COMPANY



3.1               General representations, warranties and covenants by each of
the Vendors and the Company. In order to induce the Purchaser to enter into and
consummate this Agreement, each of the Vendors and the Company hereby represents
to, warrants to and covenants with the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry (and for the purposes of the following warranties, representations
and covenants, "Vendors" and "Company" shall mean the Vendors, the Company, Oak
Hills LLC and any subsidiary of the Vendors and the Company, if any, as the
context so requires):



(a)

the Company and the corporate Vendors are duly incorporated under the laws of
their respective jurisdictions of incorporation, are validly existing and are in
good standing with respect to all statutory filings required by the applicable
corporate laws;

(b)

the Company and the Vendors have the requisite power, authority and capacity to
own and use all of their respective business assets and to carry on the
Company's Business as presently conducted by them;

(c)

the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action, corporate or
otherwise, on its respective part;

(d)

there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;

(e)

this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by laws of general application affecting the rights of creditors;

(f)

no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;

(g)

to the actual knowledge, information and belief of each of the Vendors and the
Company, the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:

 

(i)

if a corporation, conflict with or result in a breach of or violate any of the
terms, conditions or provisions of its respective constating documents;

 

(ii)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract
or commitment to which it is a party;



--------------------------------------------------------------------------------





 

(iii)

give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which it is a party;

 

(iv)

give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or

 

(v)

constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and

(h)

neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Purchaser to enter into this
Agreement; and

(i)

it is not aware of any fact or circumstance which has not been disclosed to the
Purchaser which should be disclosed in order to prevent the representations and
warranties contained in this section from being misleading or which would likely
affect the decision of the Purchaser to enter into this Agreement.



3.2               Representations, warranties and covenants by each of the
Vendors and the Company respecting the Purchased Shares and the Shares. In order
to induce the Purchaser to enter into and consummate this Agreement, each of the
Vendors and the Company hereby also represents to, warrants to and covenants
with the Purchaser, with the intent that the Purchaser will also rely thereon in
entering into this Agreement and in concluding the transactions contemplated
herein, that, to the best of the knowledge, information and belief of each of
the Vendors and the Company, after having made due inquiry (and for the purposes
of the following warranties, representations and covenants, "Vendors" and
"Company" shall mean the Vendors, the Company, Oak Hills LLC and any subsidiary
of the Vendors and the Company, if any, as the context so requires):



(a)

save and except as set forth in Schedule "A" which is attached hereto and as set
forth in the "Company Disclosure Schedule", the Vendors have good and marketable
title to and are the legal and beneficial owner of all of the Purchased Shares,
and the Purchased Shares are fully paid and non-assessable and are free and
clear of liens, charges, encumbrances, pledges, mortgages, hypothecations and
adverse claims of any and all nature whatsoever and including, without
limitation, options, pre-emptive rights and other rights of acquisition in
favour of any person, whether conditional or absolute;



--------------------------------------------------------------------------------





(b)

the Vendors have the power and capacity to own and dispose of the Purchased
Shares, and the Purchased Shares are not subject to any voting or similar
arrangement;

(c)

there are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of any of the Vendors or the Company), pending
or threatened, which may affect, without limitation, the rights of the Vendors
to transfer any of the Purchased Shares to the Purchaser at law or in equity, or
before or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Purchased Shares. In addition, the
Vendors and the Company are not now aware of any existing ground on which any
such action, suit or proceeding might be commenced with any reasonable
likelihood of success;

(d)

save and except as set forth in Schedule "A" which is attached hereto and as set
forth in the Company Disclosure Schedule, no other person, firm or corporation
has any agreement, option or right capable of becoming an agreement for the
purchase of any of the Purchased Shares;

(e)

the Vendors acknowledge that the Shares will be issued under certain exemptions
from the registration and prospectus filing requirements otherwise applicable
under the Securities Act and, if applicable, the B.C. Securities Act, and all
applicable securities laws, and that, as a result, the Vendors may be restricted
from using most of the remedies that would otherwise be available to the
Vendors, the Vendors will not receive information that would otherwise be
required to be provided to the Vendors and the Purchaser is relieved from
certain obligations that would otherwise apply to the Purchaser, in either case,
under applicable securities legislation;

(f)

the Vendors realize that the sale of the Purchased Shares in exchange for the
Shares will be a highly speculative investment and that the each of the Vendors
should be able, without impairing that Vendor's financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss on such
investment. In addition, each of the Vendors should have such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of the prospective investment;

(g)

the Vendors have not received, nor have any of the Vendors requested or do any
of the Vendors require to receive, any offering memorandum or a similar document
describing the business and affairs of the Purchaser in order to assist the
Vendors in entering into this Agreement and in consummating the transactions
contemplated herein;

(h)

if the Vendor is a "U.S. Person", as that term is defined in Regulation S, then
such Vendor hereby certifies that:

 

(i)

it qualifies as an "accredited investor" as that term is defined under "Rule
501" of "Regulation D" promulgated under the Securities Act, as amended;



--------------------------------------------------------------------------------





 

(ii)

it is receiving the Shares solely for its own account for investment and not
with a view to or for sale or distribution of the Shares or any portion thereof
and not with any present intention of selling, offering to sell or otherwise
disposing of or distributing the Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the
Securities Act;

 

(iii)

the entire legal and beneficial interest in the Shares it is receiving is being
acquired for, and will be held for the account of, itself only and neither in
whole nor in part for any other person;

 

(iv)

it understands that: (A) neither the sale of the Shares which it is receiving
nor the Shares themselves have been registered under the Securities Act or any
state securities laws, and the Shares must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available; and (B) the share certificate representing the Shares
will be stamped with the following legend (or substantially equivalent language)
restricting transfer:

   

"These securities have not been registered under the United States Securities
Act of 1933, as amended, or the laws of any state, and are being issued pursuant
to an exemption from registration pertaining to such securities and pursuant to
a representation by the security holder named hereon that said securities have
been acquired for purposes of investment and not for purposes of distribution.
These securities may not be offered, sold, transferred, pledged or hypothecated
in the absence of registration, or the availability of an exemption from such
registration. Furthermore, no offer, sale, transfer, pledge or hypothecation is
to take place without the prior written approval of counsel to the company. The
stock transfer agent has been ordered to effectuate transfers only in accordance
with the above instructions."; and

 

each such U.S. Person Vendor will complete and provide the Purchaser and the
Company with an executed copy of the attached form of "Accredited Investor
Certificate"; which is attached hereto with Schedule "K" and which forms a
material hereof; contemporaneously with the Vendor's execution of this Agreement
at or before Closing;

(i)

if the Vendor is not a U.S. Person, as defined in Regulation S, then such Vendor
hereby certifies that:

 

(i)

it is not a U.S. Person (as defined in "Rule 902" of Regulation S under the
Securities Act, which definition includes, but is not limited to, any natural
person resident in the United States, any corporation or partnership
incorporated or organized under the laws of the United States or any estate or
trust of which any executor, administrator or trustee is a U.S. Person);

 

(ii)

it is not acquiring any of the Shares for the account or benefit of any U.S.
Person or for offering, resale or delivery for the account or benefit of any
U.S. Person or for the account of any person in any jurisdiction other than the
jurisdiction as set out for its name and address as stated in Schedule "A" which
is attached hereto;



--------------------------------------------------------------------------------





 

(iii)

it was not offered any Shares in the United States and was outside the United
States at the time of execution and delivery of this Agreement;

 

(iv)

it understands that the Shares have not been registered under the Securities Act
and, if applicable, the B.C. Securities Act, and any applicable securities laws;

 

(v)

it agrees to resell the Shares only in accordance with the provisions of
Regulation S, pursuant to a registration under the Securities Act, or pursuant
to an available exemption from such registration, and that hedging transactions
involving the Shares may not be conducted unless in compliance with the
Securities Act and, if applicable, the B.C. Securities Act; and

 

(vi)

it understands that any certificate representing the Shares will bear a legend
setting forth the foregoing restrictions; and

 

each such non-U.S. Person Vendor will complete and provide the Purchaser and the
Company with an executed copy of the attached form of "Regulation S
Certificate"; which is attached hereto with Schedule "K" and which forms a
material hereof; contemporaneously with the Vendor's execution of this Agreement
at or before Closing; and

(j)

the Vendors and the Company are not aware of any fact or circumstance which has
not been disclosed to the Purchaser which should be disclosed in order to
prevent the representations and warranties contained in this section from being
misleading or which would likely affect the decision of the Purchaser to enter
into this Agreement.





3.3               Representations, warranties and covenants by each of the
Vendors and the Company respecting the Company. In order to induce the Purchaser
to enter into and consummate this Agreement, each of the Vendors and the Company
hereby also represents to, warrants to and covenants with the Purchaser, with
the intent that the Purchaser will also rely thereon in entering into this
Agreement and in concluding the transactions contemplated herein, that, to the
best of the knowledge, information and belief of each of the Vendors and the
Company, after having made due inquiry (and for the purposes of the following
warranties, representations and covenants, "Vendors" and "Company" shall mean
the Vendors, the Company, Oak Hills LLC and any subsidiary of the Vendors and
the Company, if any, as the context so requires):



(a)

the Company owns and possesses and has good and marketable title to and
possession of all of the Company's Business interests and the Company's Assets
free and clear of all actual or threatened liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever; save and except for the Indebtedness and
those actual or threatened liens, charges, encumbrances, demands, limitations
and restrictions which are listed in Schedule "C" which is attached hereto and
which forms a material part hereof and as set forth in the Company Disclosure
Schedule;

(b)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, the Company holds all licenses and
permits required for the conduct in the ordinary course of the operations of the
Company's Business and for the uses to which the Company's Assets have been put
and are in good standing, and such conduct and uses are in compliance with all
laws, zoning and other by-laws, building and other restrictions, rules,
regulations and ordinances applicable to the Company and to the Company's
Business and the Company's Assets, and neither the execution and delivery of
this Agreement nor the completion of the transactions contemplated hereby will
give any person the right to terminate or cancel any said license or permit or
affect such compliance;



--------------------------------------------------------------------------------





(c)

the presently authorized and issued share capital of the Company is as described
in Schedule "A" which is attached hereto and which forms a material part hereof,
and there are no other shares in the capital of the Company issued or allotted
or agreed to be issued or allotted to any person. In addition, at Closing the
issued share capital of the Company, together with the names and the number,
class and kind of shares of the Company held by the Vendors, will be as set out
in Schedule "A";

(d)

the Purchased Shares are validly issued and outstanding and fully paid and
non-assessable in the capital of the Company and, save and except as set forth
in Schedule "A" which is attached hereto and as set forth in the Company
Disclosure Schedule, the Purchased Shares are free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever;

(e)

save and except as set forth in Schedule "A" which is attached hereto and as set
forth in the Company Disclosure Schedule, no other person, firm or corporation
has any agreement, option or right capable of becoming an agreement for the
purchase of any of the Purchased Shares or any unissued shares in the capital of
the Company;

(f)

save and except as set forth in Schedule "A" which is attached hereto and as set
forth in the Company Disclosure Schedule, there are no actions, suits,
proceedings or investigations (whether or not purportedly against or on behalf
of any of the Vendors or the Company), pending or threatened, which may affect,
without limitation, the right of the Vendors to transfer the Purchased Shares to
the Purchaser at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, without limiting
the generality of the foregoing, there are no claims or potential claims under
any relevant family relations legislation or other equivalent legislation
affecting any of the Purchased Shares. In addition, the Vendors and the Company
are not now aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;

(g)

from September 22, 2005 (that being the reference date of the Agreement In
Principle) to and up to and including the Closing Date the Company has not
committed to making and until the Closing Date will not make or commit itself,
without the written consent of the Purchaser, to:

 

(i)

redeem or acquire any shares in its share capital;

 

(ii)

declare or pay any dividend;

 

(iii)

make any reduction in or otherwise make any payment on account of its paid-up
capital; or

 

(iv)

effect any subdivision, consolidation or reclassification of its share capital;



--------------------------------------------------------------------------------





(h)

other than as set forth in the Company Disclosure Schedule, from September 22,
2005 to and up to and including the Closing Date the Company has not committed
to making and until the Closing Date will not make or commit itself, without the
written consent of the Purchaser, to:

 

(i)

acquire or have the use of any property from a person, corporation or entity
with whom it was not dealing with at arm's length; or

 

(ii)

dispose of anything to a person, corporation or entity with whom it was not
dealing with at arm's length for proceeds less than the fair market value
thereof;

(i)

other than as set forth in Schedule "A" which is attached hereto and as set
forth in the Company Disclosure Schedule, from September 22, 2005 to and up to
and including the Closing Date the Company has not committed to making and until
the Closing Date will not make or commit itself, without the written consent of
the Purchaser, to provide any person, firm or corporation with any agreement,
option or right, consensual or arising by law, present or future, contingent or
absolute, or capable of becoming an agreement, option or right:

 

(i)

to require it to issue any further or other shares in its share capital, or any
other security convertible or exchangeable into shares in its share capital, or
to convert or exchange any securities into or for shares in its share capital;

 

(ii)

for the issue and allotment of any of the authorized but unissued shares in its
share capital;

 

(iii)

to require it to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its share capital; or

 

(iv)

to purchase or otherwise acquire any shares in its share capital;

(j)

save and except for those matters which are listed in Schedule "C" which is
attached hereto and in particular, however, without limitation, except for
liabilities which are disclosed, reflected or adequately provided for in the
Company's financial statements (collectively, the "Company's Financial
Statements"); a copy of which Company's Financial Statements being attached
hereto as Schedule "C" and forming a material part hereof; there are no other
material liabilities, contingent or otherwise, existing on the Execution Date
hereof in respect of which the Company may be liable on or after the completion
of the transactions contemplated by this Agreement other than:

 

(i)

liabilities disclosed or referred to in this Agreement; and

 

(ii)

liabilities incurred in the ordinary course of business, none of which are
materially adverse to the Company's Business, operations, affairs or financial
conditions of the Company;

(k)

no dividend or other distribution by the Company has been made, declared or
authorized since its incorporation, and from September 22, 2005 to and up to and
including the Closing Date the Company has not committed to making and until the
Closing Date will not make or commit itself, without the written consent of the
Purchaser, to confer upon, or pay to or to the benefit of, any entity, any
benefit having monetary value, any bonus or any salary increases except in the
normal course of its business;



--------------------------------------------------------------------------------





(l)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, there is no basis for and there are no
actions, suits, judgments, investigations or proceedings outstanding or pending
or, to the best of the knowledge, information and belief of each of the Vendors
and the Company, after having made due inquiry, threatened against or affecting
the Company at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, board, bureau or agency;

(m)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, the Company is not in breach of any
laws, ordinances, statutes, regulations, by-laws, orders or decrees to which it
is subject or which apply to it;

(n)

the Company is not a party to any collective agreement with any labour union or
other association of employees, and there is no pending application for
certification of any of the Company's employees as a collective bargaining unit.
In addition, and to the best of the knowledge, information and belief of the
Company, after having made due inquiry, the Company is not presently a party to
any complaint, grievance, arbitration or other labour matter referred to any
board or labour authority;

(o)

there are no pension, profit sharing, group insurance or similar plans or other
deferred compensation plans affecting the Company or any of its directors,
officers or employees;

(p)

the Company has not experienced, nor are any of the Vendors or the Company aware
of, any occurrence or event which has had, or might reasonably be expected to
have, a materially adverse affect on the Company's Business, the Company's
Assets or on the results of the Company's operations;

(q)

save and except as set forth in the Company Disclosure Schedule, the Company
holds or have applied for all permits, licenses, consents and authorities
issuable by any federal, state, regional or municipal government or agency
thereof which are necessary or desirable in connection with its operations;

(r)

save and except as set forth in the Company Disclosure Schedule, from September
22, 2005 to and up to and including the Closing Date there has been prepared and
will be prepared and filed on a timely basis all federal and state income tax
returns, elections and designations, and all other governmental returns, notices
and reports of which the Company has, or ought reasonably to have had, knowledge
required to be or reasonably capable of being filed up to and including the
Closing Date, with respect to the operations of the Company, and no such
returns, elections, designations, notices or reports contain or will contain any
material misstatement or omit any material statement that should have been
included, and each such return, election, designation, notice or report,
including accompanying schedules and statements, is and will be true, correct
and complete in all material respects;



--------------------------------------------------------------------------------





(s)

save and except as set forth in the Company Disclosure Schedule, the Company has
been assessed for all federal, state and municipal income tax for all years to
and including its most recent taxation year, and from September 22, 2005 to and
up to and including the Closing Date the Company will have paid in full or
accrued in accounts all amounts (including, but not limited to, sales, use and
consumption taxes and taxes measured on income and all installments of taxes)
due and payable to all federal, state and municipal taxation authorities up to
and including the Closing Date;

(t)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, there is not now, and there will not
be by the Closing Date, any proceeding, claim or, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry, any investigation by any federal, state or municipal taxation
authority, or any matters under discussion or dispute with such taxation
authorities, in respect of taxes, governmental charges, assessments or
reassessments in connection with the Company, and the Vendors and the Company
are not aware of any contingent tax liabilities or any grounds that could result
in an assessment, reassessment, charge or potentially adverse determination by
any federal, state or municipal taxation authority as against the Company;

(u)

the Company is not, nor until or at the Closing Date will it be, in breach of
any provision or condition of, nor has it done or omitted to do anything that,
with or without the giving of notice or lapse or both, would constitute a breach
of any provision or condition of, or give rise to any right to terminate or
cancel or accelerate the maturity of any payment under, any deed of trust,
contract, certificate, consent, permit, license or other instrument to which it
is a party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any Court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that, in the aggregate, has a material adverse affect on it;

(v)

adequate provision has been made and will be made for taxes payable by the
Company for the current period for which a tax return is not yet required to be
filed and, to the best of the knowledge, information and belief of the Vendors
and the Company, after having made due inquiry, there are no contingent tax
liabilities of the Company or any grounds which would prompt a re-assessment of
the Company and including, without limitation, the aggressive treatment of
income and expenses in the filing of earlier tax returns by the Company;

(w)

all amounts required to be withheld for taxes by the Company from payments made
to any present or former shareholder, officer, director, non-resident creditor,
employee, associate or consultant has been withheld and paid on a timely basis
to the property governmental body pursuant to applicable legislation;

(x)

Schedule "D" which is attached hereto and which forms a material part hereof
contains an accurate and complete description of all of the Company's
Intellectual Property, and the Intellectual Property does not infringe the
rights of any other person;

(y)

the Company does not have and does not use any service mark, tradename or
trademark except as disclosed as part of the Company's Intellectual Property;

(z)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, the Company has good and marketable
title to all of its Company's Intellectual Property, Company's Business,
Company's Assets, properties and interests in properties, real and personal,
including those reflected in the Company's Financial Statements or which have
been acquired since the date of the latest Company's Financial Statements
(except for those which have been transferred, sold or otherwise disposed of in
the ordinary or normal course of business), free and clear of all encumbrances,
and none of the Company's properties or the Company's Assets is in the
possession of or under the control of any other person;



--------------------------------------------------------------------------------





(aa)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, the Company has no equipment, other
than the personal property or fixtures in the possession or custody of the
Company which, as of the date hereof, is leased or is held under license or
similar arrangement;

(ab)

except for the real property leases and licenses and the contracts of employment
which are set forth in Schedules "E" and "F", respectively, which are attached
hereto and which form a material part hereof, the Company is not party to or
bound by any other material contract, whether oral or written, other than the
contracts and agreements as set forth in Schedule "G" which is attached hereto
and which forms a material part hereof;

(ac)

as to the contracts listed in Schedule "G" which is attached hereto:

 

(i)

each such contract is in full force and effect and unamended;

 

(ii)

no material default exists in respect thereof on the part of either the Company
or any other party thereto;

 

(iii)

each such contract does not involve the Vendors or any non-arm's length party
except where described; and

 

(iv)

neither the Vendors nor the Company is aware of any intention on the part of any
other party thereto to terminate or materially alter any such contract;

(ad)

the Company has no consulting or employment agreements, whether written or
otherwise, except for those which are set forth in Schedule "F" which is
attached hereto;

(ae)

Schedule "H" which is attached hereto and which forms a material part hereof is
a true and complete list showing the name of each bank, trust company or similar
institution in which the Company has accounts or safety deposit boxes, the
identification numbers of each such account or safe deposit box, the names of
all persons authorized to draw therefrom or to have access thereto and the
number of signatories required on each account. In addition, Schedule "H" also
includes a list of all non-bank account numbers, codes and business numbers used
by the Company for the purposes of remitting tax, dues, assessments and other
fees;

(af)

the Company maintains, and has maintained, insurance in force against loss on
the Company's Assets, against such risks, in such amounts and to such limits, as
is in accordance with prudent business practices prevailing in its line of
business and having regard to the location, age and character of its properties
and the Company's Assets, and has complied fully with all requirements of such
insurance, including the prompt giving of any notice of any claim or possible
claim thereunder, and all such insurance has been and is with insurers which the
Company believes to be responsible;



--------------------------------------------------------------------------------





(ag)

the Company utilizes no product warranties, guarantees or product return
policies;

(ah)

the most recently completed and consolidated management prepared Company's
Financial Statements as at December 31, 2005 are true and correct in every
respect and present fairly the financial position of the Company as at its most
recently completed financial period and the results of its operations for the
period then ended; a copy of said Company's Financial Statements being attached
hereto as Schedule "C";

(ai)

the Company's Financial Statements and the books and records of the Company are
true and correct in every material respect, fairly reflect the Company's
Business, property, the Company's Assets and the financial position of the
Company as at the date of the Company's Financial Statements and any such books
and records and the results of the operations for the period then ended, and
there have been no adverse changes in the Company's Business or affairs of the
Company since the date of the Company's Financial Statements and any such books
and records;

(aj)

since December 31, 2005:

 

(i)

there has not been any material adverse change in the financial position or
condition of the Company or any damage, loss or other change in circumstances
materially affecting the Company's Business or properties or the Company's right
or capacity to carry on business;

 

(ii)

the Company has not waived or surrendered any right of material value;

 

(iii)

the Company has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business; and

 

(iv)

the Company's Business has been carried on in the ordinary course;

(ak)

save and except for those matters which are listed in Schedule "C" which is
attached hereto and as set forth in the Company Disclosure Schedule, there are
no liabilities, contingent or otherwise, of the Company not disclosed or
reflected in the Company's Financial Statements, except those incurred in the
ordinary course of business of the Company since December 31, 2005;

(al)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, and save and except for the
Indebtedness, no payments of any kind have been made or authorized by or on
behalf of the Company to or on behalf of the Vendors or to or on behalf of any
directors, officers, shareholders or employees of the Company or under any
management agreements with the Company other than in the ordinary course of
business;

(am)

except as otherwise provided for herein, the Vendors and the Company have not
retained, employed or introduced any broker, finder or other person who would be
entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



--------------------------------------------------------------------------------





(an)

save and except for those matters which are listed in Schedule "G" which is
attached hereto, the Company does not have any contracts, agreements,
undertakings or arrangements, whether oral, written or implied, with employees,
lessees, licensees, managers, accountants, suppliers, agents, distributors,
directors, officers, lawyers or others which cannot be terminated, without
penalty, on no more than 12 month's notice;

(ao)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, neither the Vendors, nor any
directors, officers or employees of the Company, are now indebted or under
obligation to the Company on any account whatsoever other than in the ordinary
course of business;

(ap)

all material transactions of the Company and including, without limitation, all
directors' and shareholders' resolutions, have been promptly and properly
recorded or filed in or with its books and records;

(aq)

the Vendors and the Company have the full authority and capacity required to
enter into this Agreement and to perform their respective obligations hereunder;

(ar)

the present and sole director and officer of the Company is as follows:

 

Name

Position with the Company

 

Douglas Humphreys

President, Secretary and sole director;

(as)

prior to the "Subject Removal Date" the Company will have obtained all
authorizations and approvals or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities,
if applicable, from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Company which will be in compliance with, and have not committed any
breach of, any securities laws, regulations or policies of any Regulatory
Authority to which the Company may be subject;

(at)

save and except as set forth in Schedule "C" which is attached hereto and as set
forth in the Company Disclosure Schedule, the Company has not committed to
making and until the Closing Date will not make or commit itself, without the
written consent of the Purchaser, to:

 

(i)

guarantee, or agree to guarantee, any indebtedness or other obligation of any
person or corporation;

 

(ii)

other than the payment of ordinary course obligations, make any single operating
or capital expenditures in excess of U.S. $50,000.00; or

 

(iii)

waive or surrender any right of material value;

(au)

until the Closing Date the Company will:



--------------------------------------------------------------------------------





 

(i)

maintain its Company's Business and assets in a manner consistent with and in
compliance with applicable law; and

 

(ii)

not enter into any material transaction or assume or incur any material
liability outside the normal course of its business;

(av)

the Company has not committed to making and until the Closing Date will not make
or commit itself, without the written consent of the Purchaser, to:

 

(i)

declare or pay any dividend, or make any distribution of its properties or
assets to its shareholders, or purchase or retire any of its shares;

 

(ii)

sell all or any part of its Company's Business or assets or agree to do or
perform any act or enter into any transaction or negotiation which could
reasonably be expected to interfere with this Agreement or which would render
inaccurate any of the representations, warranties and covenants set forth in
this Agreement; or

 

(iii)

merge, amalgamate or consolidate into or with any entity, or enter into any
other corporate reorganization;

 

provided, however, that the provisions hereof shall not preclude the Company,
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof;

(aw)

the Company will, for a period of at least five business days prior to the
Closing Date, during normal business hours:

 

(i)

make available for inspection by the counsel, auditors and representatives of
the Purchaser, at such location as is appropriate, all of the Company's books,
records, contracts, documents, correspondence and other written materials, and
afford such persons every reasonable opportunity to make copies thereof and take
extracts therefrom at the sole cost of the Purchaser; provided such persons do
not unduly interfere in the operations of the Company;

 

(ii)

authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and

 

(iii)

require the Company's management personnel to respond to all reasonable
inquiries concerning the Company's Business and assets or the conduct of its
business relating to its liabilities and obligations;

(ax)

the Vendors and the Company will give to the Purchaser, within at least five
business days prior to the Closing Date, by written notice, particulars of:

 

(i)

each occurrence within the Vendors' and the Company's knowledge after the
Execution Date of this Agreement that, if it had occurred before the Execution
Date, would have been contrary to any of the Vendors' or the Company's
respective representations or warranties contained herein; and



--------------------------------------------------------------------------------





 

(ii)

each occurrence or omission within the Vendors' and the Company's knowledge
after the Execution Date that constitutes a breach of any of the Vendors' or the
Company's respective covenants contained in this Agreement;

(ay)

the Indebtedness and the Security related thereto are due and valid obligations
of each of the Company and Oak Hills, no other person, firm or corporation has
any agreement, option or right capable of becoming an agreement for the purchase
or assignment of any such Indebtedness and Security and all necessary steps and
corporate proceedings will be taken by the Company and Oak Hills LLC to permit
the proposed Assignment by the Company to the appropriate Vendors of the entire
Indebtedness and the Security related thereto, and in proportion to each such
Vendor's original unsecured loan and seed capital funding of the Company, as at
the Closing Date;

(az)

each of the attached Schedules contains all material information for each
particular Schedule listed therein and there are no omissions of material
information by the Company; and

(ba)

the Vendors and the Company are not aware of any fact or circumstance which has
not been disclosed to the Purchaser which should be disclosed in order to
prevent the representations and warranties contained in this section from being
misleading or which would likely affect the decision of the Purchaser to enter
into this Agreement.



3.4               Continuity of the representations, warranties and covenants by
each of the Vendors and the Company. The representations, warranties and
covenants by each of the Vendors and the Company contained in this Article, or
in any certificates or documents delivered pursuant to the provisions of this
Agreement or in connection with the transactions contemplated hereby, will be
true at and as of the Closing Date as though such representations, warranties
and covenants were made at and as of such time. Notwithstanding any
investigations or inquiries made by the Purchaser or by the Purchaser's
professional advisors prior to the Closing Date, or the waiver of any condition
by the Purchaser, the representations, warranties and covenants of each of the
Vendors and the Company contained in this Article shall survive the Closing Date
and shall continue in full force and effect for a period of one calendar year
from the Closing Date; provided, however, that the Vendors and the Company shall
not be responsible for the breach of any representation, warranty or covenant of
either of the Vendors or the Company contained herein caused by any act or
omission of the Purchaser prior to the Execution Date hereof of which any of the
Vendors and the Company were unaware or as a result of any action taken by the
Purchaser after the Execution Date. In the event that any of the said
representations, warranties or covenants are found by a Court of competent
jurisdiction to be incorrect and such incorrectness results in any loss or
damage sustained directly or indirectly by the Purchaser, then the Vendors
and/or the Company, as the case may be, will, in accordance with the provisions
of Article "16" hereinbelow, pay the amount of such loss or damage to the
Purchaser within 30 calendar days of receiving notice of judgment therefore;
provided that the Purchaser will not be entitled to make any claim unless the
loss or damage suffered may exceed the amount of U.S. $1,000.00.



 



--------------------------------------------------------------------------------



Article 4

WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER



4.1               Warranties, representations and covenants by the Purchaser. In
order to induce each of the Vendors and the Company to enter into and consummate
this Agreement, the Purchaser hereby warrants to, represents to and covenants
with each of the Vendors and the Company, with the intent that each of the
Vendors and the Company will rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Purchaser, after having made due
inquiry (and for the purposes of the following warranties, representations and
covenants, "Purchaser" shall mean the Purchaser and any subsidiary of the
Purchaser, if any, as the context so requires):



(a)

the Purchaser is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;

(b)

the Purchaser has the requisite power, authority and capacity to own and use all
of their respective business assets and to carry on their respective businesses
as presently conducted by them;

(c)

save and except as set forth in the "Purchaser Disclosure Schedule" which will
accompany the Purchaser's execution and delivery of this Agreement, the
Purchaser is qualified to do business in those jurisdictions where it is
necessary to fulfill its obligations under this Agreement, and it has the full
power and authority to enter into this Agreement and any agreement or instrument
referred to or contemplated by this Agreement;

(d)

the execution and delivery of this Agreement and the agreements contemplated
hereby has been duly authorized by all necessary corporate action on its part;

(e)

there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;

(f)

this Agreement constitutes a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as enforcement may be limited by laws of general application affecting the
rights of creditors;

(g)

no proceedings are pending for, and the Purchaser is unaware of, any basis for
the institution of any proceedings leading to the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent companies;

(h)

the Purchaser owns and possesses and has good and marketable title to and
possession of all of its business assets free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever, save and
except for those actual or threatened liens, charges, encumbrances, demands,
limitations and restrictions which are listed in Schedule "I" which is attached
hereto and which forms a material part hereof and as forth in the Purchaser
Disclosure Schedule;

(i)

save and except as set forth in the Purchaser Disclosure Schedule, the Purchaser
holds all licenses and permits required for the conduct in the ordinary course
of the operations of its business and for the uses to which its business assets
have been put and are in good standing, and such conduct and uses are in
compliance with all laws, zoning and other by-laws, building and other
restrictions, rules, regulations and ordinances applicable to the Purchaser and
its business and assets, and neither the execution and delivery of this
Agreement nor the completion of the transactions contemplated hereby will give
any person the right to terminate or cancel any said license or permit or affect
such compliance;



--------------------------------------------------------------------------------





(j)

the authorized capital of the Purchaser consists of 200,000,000 common shares,
with a par value of U.S. $0.00025 per common share which, according to the
records of the Purchaser, an aggregate of 18,627,523 common shares of the
Purchaser are and will be issued and outstanding as fully paid and
non-assessable just prior to the Closing Date, and there are at present no other
shares in the capital of the Purchaser issued or allotted or agreed to be issued
or allotted to any person;

(k)

all of the issued and outstanding shares of the Purchaser are listed and posted
for trading on each of the NASD Over-the-Counter Bulletin Board (the "OTCBB"),
and the Purchaser is not in material default of any of its listing requirements
of the OTCBB or any rules or policies of the United States Securities and
Exchange Commission (the "Commission");

(l)

save and except as set forth in the Purchaser Disclosure Schedule, all
registration statements, reports and proxy statements filed by the Purchaser
with the Commission, and all registration statements, reports and proxy
statements required to be filed by the Purchaser with the Commission, have been
filed by the Purchaser under the United States Securities Act of 1934 (the "1934
Act"), were filed in all material respects in accordance with the requirements
of the 1934 Act and the rules and regulations thereunder and no such
registration statements, reports or proxy statements contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading;

(m)

the Purchaser will allot and issue the Shares on the Closing Date in accordance
with section "2.2" hereinbelow as fully paid and non-assessable in the capital
of the Purchaser, free and clear of all actual or threatened liens, charges,
options, encumbrances, voting agreements, voting trusts, demands, limitations
and restrictions of any nature whatsoever, other than hold periods or other
restrictions imposed under applicable securities legislation;

(n)

from September 22, 2005 to and up to and including the Closing Date the
Purchaser has not committed to making and until the Closing Date will not make
or commit itself, without the written consent of the Company, to:

 

(i)

redeem or acquire any shares in its share capital;

 

(ii)

declare or pay any dividend;

 

(iii)

make any reduction in or otherwise make any payment on account of its paid-up
capital; or

 

(iv)

effect any subdivision, consolidation or reclassification of its share capital;



--------------------------------------------------------------------------------





(o)

from September 22, 2005 to and up to and including the Closing Date the
Purchaser has not committed to making and until the Closing Date will not make
or commit itself, without the written consent of the Company, to:

 

(i)

acquire or have the use of any property from a person, corporation or entity
with whom it was not dealing with at arm's length; or

 

(ii)

dispose of anything to a person, corporation or entity with whom it was not
dealing with at arm's length for proceeds less than the fair market value
thereof;

(p)

save and except as set forth in Schedule "I" which is attached hereto and as set
forth in the Purchaser Disclosure Schedule, from September 22, 2005 to and up to
and including the Closing Date the Purchaser has not committed to making and
until the Closing Date will not make or commit itself, without the written
consent of the Company, to provide any person, firm or corporation with any
agreement, option or right, consensual or arising by law, present or future,
contingent or absolute, or capable of becoming an agreement, option or right:

 

(i)

to require it to issue any further or other shares in its share capital, or any
other security convertible or exchangeable into shares in its share capital, or
to convert or exchange any securities into or for shares in its share capital;

 

(ii)

for the issue and allotment of any of the authorized but unissued shares in its
share capital;

 

(iii)

to require it to purchase, redeem or otherwise acquire any of the issued and
outstanding shares in its share capital; or

 

(iv)

to purchase or otherwise acquire any shares in its share capital;

(q)

the Purchaser is not aware of any court order which restricts or prevents the
issuance by the Purchaser of any shares from treasury;

(r)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, there are
no material liabilities, contingent or otherwise, existing on the Execution Date
hereof in respect of which the Purchaser may be liable on or after the
completion of the transactions contemplated by this Agreement other than:

 

(i)

liabilities disclosed or referred to in this Agreement; and

 

(ii)

liabilities incurred in the ordinary course of business, none of which are
materially adverse to the business, operations, affairs or financial conditions
of the Purchaser;

(s)

save and except as set forth in Schedule "I" which is attached hereto and as set
forth in the Purchaser Disclosure Schedule, no other dividend or other
distribution by the Purchaser has been made, declared or authorized since its
incorporation, and from September 22, 2005 to and up to and including the
Closing Date the Purchaser has not committed to making and until the Closing
Date will not make or commit itself, without the written consent of the Company,
to confer upon, or pay to or to the benefit of, any entity, any benefit having
monetary value, any bonus or any salary increases except in the normal course of
its business;



--------------------------------------------------------------------------------





(t)

save and except as set forth in Schedule "I" which is attached hereto and as set
forth in the Purchaser Disclosure Schedule, there is no basis for and there are
no actions, suits, judgments, investigations or proceedings outstanding or
pending or, to the best of the knowledge, information and belief of the
Purchaser, after making due inquiry, threatened against or affecting the
Purchaser at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, board, bureau or agency;

(u)

save and except as set forth in the Purchaser Disclosure Schedule, the Purchaser
is not in breach of any laws, ordinances, statutes, regulations, by-laws, orders
or decrees to which it is subject or which apply to it;

(v)

the Purchaser is not a party to any collective agreement with any labour union
or other association of employees, and there is no pending application for
certification of any of the Purchaser's employees as a collective bargaining
unit. In addition, and to the best of the knowledge, information and belief of
the Purchaser, after having made due inquiry, the Purchaser is not presently a
party to any complaint, grievance, arbitration or other labour matter referred
to any board or labour authority;

(w)

there are no pension, profit sharing, group insurance or similar plans or other
deferred compensation plans affecting the Purchaser or any of its directors,
officers or employees;

(x)

save and except as set forth in the Purchaser Disclosure Schedule, the Purchaser
has not experienced, nor is the Purchaser aware of, any occurrence or event
which has had, or might reasonably be expected to have, a materially adverse
affect on its business or on the results of its operations;

(y)

save and except as set forth in the Purchaser Disclosure Schedule, the Purchaser
holds or has applied for all permits, licenses, consents and authorities
issuable by any federal, state, regional or municipal government or agency
thereof which are necessary or desirable in connection with its operations;

(z)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, from
September 22, 2005 to and up to and including the Closing Date there has been
and there will be prepared and filed on a timely basis all federal and state
income tax returns, elections and designations, and all other governmental
returns, notices and reports of which the Purchaser had, or ought reasonably to
have had, knowledge required to be or reasonably capable of being filed up to
the Closing Date, with respect to the operations of the Purchaser, and no such
returns, elections, designations, notices or reports contain or will contain any
material misstatement or omit any material statement that should have been
included, and each such return, election, designation, notice or report,
including accompanying schedules and statements, is and will be true, correct
and complete in all material respects;

(aa)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser has been assessed for all federal, state and municipal income tax for
all years to and including its most recent taxation year, and at the Closing
Date the Purchaser will have paid in full or accrued in accounts all amounts
(including but not limited to sales, use and consumption taxes and taxes
measured on income and all installments of taxes) due and payable to all
federal, state and municipal taxation authorities up to the Closing Date;



--------------------------------------------------------------------------------





(ab)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, there is
not now, and there will not be by the Closing Date, any proceeding, claim or, to
the best of the knowledge, information and belief of the Purchaser, after making
due inquiry, any investigation by any federal, state or municipal taxation
authority, or any matters under discussion or dispute with such taxation
authorities, in respect of taxes, governmental charges, assessments or
reassessments in connection with the Purchaser, and the Purchaser is not aware
of any contingent tax liabilities or any grounds that could result in an
assessment, reassessment, charge or potentially adverse determination by any
federal, state or municipal taxation authority as against the Purchaser;

(ac)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser is not in breach of any provision or condition of, nor have they done
or omitted anything that, with or without the giving of notice or lapse or both,
would constitute a breach of any provision or condition of, or give rise to any
right to terminate or cancel or accelerate the maturity of any payment under,
any deed of trust, contract, certificate, consent, permit, license or other
instrument to which it is a party, by which it is bound or from which it derives
benefit, any judgment, decree, order, rule or regulation of any court or
governmental authority to which it is subject, or any statute or regulation
applicable to it, to an extent that, in the aggregate, has a material adverse
affect on it;

(ad)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, adequate
provision has been made and will be made for taxes payable by the Purchaser for
the current period for which a tax return is not yet required to be filed and,
to the best of the knowledge, information and belief of the Purchaser, after
having made due inquiry, there are no contingent tax liabilities of the
Purchaser or any grounds which would prompt a re-assessment of the Purchaser and
including, without limiting the generality of the foregoing, the aggressive
treatment of income and expenses in the filing of earlier tax returns by the
Purchaser;

(ae)

the most recently completed audited and unaudited consolidated financial
statements of the Purchaser as at December 31, 2004 and September 30, 2005,
respectively (collectively, the "Purchaser's Financial Statements"), are true
and correct in every respect and presently fairly the financial position of the
Purchaser as at its most recently completed financial period and the results of
its operations for the period then ended in accordance with generally accepted
accounting principles on a basis consistently applied; a copy of said
Purchaser's Financial Statements being attached hereto as Schedule "I" and
forming a material part hereof;

(af)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser's Financial Statements and the books and records of the Purchaser are
true and correct in every material respect, were prepared in accordance with
generally accepted accounting principles and fairly reflect the business,
property, assets and financial positions of the Purchaser as at the date of the
Purchaser's Financial Statements and any such books and records and the results
of its operations for the periods then ended, and there have been no adverse
changes in the business or affairs of the Purchaser since the date of the
Purchaser's Financial Statements and any such books and records;



--------------------------------------------------------------------------------





(ag)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser has good and marketable title to all of its assets, properties and
interests in properties, real and personal, including those reflected in the
Purchaser's Financial Statements or which have been acquired since the date of
the latest Purchaser's Financial Statements (except for those which have been
transferred, sold or otherwise disposed of in the ordinary or normal course of
business), free and clear of all encumbrances, and none of the Purchaser's
assets or properties is in the possession of or under the control of any other
person;

(ah)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser has no equipment, other than the personal property or fixtures in the
possession or custody of the Purchaser which, as of the date hereof, is leased
or is held under license or similar arrangement;

(ai)

except for the material contracts which are set forth in Schedule "J" which is
attached hereto and which forms a material part hereof, the Purchaser is not
party to or bound by any other material contract, whether oral or written, other
than the contracts as set forth in Schedule "J";

(aj)

save and except as set forth in the Purchaser Disclosure Schedule, as to the
contracts listed in Schedule "J" which is attached hereto:

 

(i)

each such contract is in full force and effect and unamended;

 

(ii)

no material default exists in respect thereof on the part of either the
Purchaser or any other party thereto;

 

(iii)

each such contract does not involve any non-arm's length party except where
described; and

 

(iv)

the Purchaser is not aware of any intention on the part of any other party
thereto to terminate or materially alter any such contract;

(al)

save and except as set forth in the Purchaser Disclosure Schedule, the Purchaser
maintains, and has maintained, insurance in force against loss on the
Purchaser's assets and properties, against such risks, in such amounts and to
such limits, as is in accordance with prudent business practices prevailing in
its line of business and having regard to the location, age and character of its
assets and properties, and has complied fully with all requirements of such
insurance, including the prompt giving of any notice of any claim or possible
claim thereunder, and all such insurance has been and is with insurers which the
Purchaser believes to be responsible;

(am)

the Purchaser utilizes no product warranties, guarantees or product return
policies;



--------------------------------------------------------------------------------





(an)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, since
September 30, 2005:

 

(i)

there has not been any material adverse change in the financial position or
condition of the Purchaser or any damage, loss or other change in circumstances
materially affecting the business or properties of the Purchaser or its right or
capacity to carry on business;

 

(ii)

the Purchaser has not waived or surrendered any right of material value;

 

(iii)

the Purchaser has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business; and

 

(iv)

the business of the Purchaser has been carried on in the ordinary course;

(ao)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, there are
no liabilities, contingent or otherwise, of the Purchaser not disclosed or
reflected in the Purchaser's Financial Statements, except those incurred in the
ordinary course of business of the Purchaser since September 30, 2005;

(ap)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, no
payments of any kind have been made or authorized by or on behalf of the
Purchaser to or on behalf of directors, officers, shareholders or employees of
the Purchaser or under any management agreements with the Purchaser other than
in the ordinary course of business;

(aq)

if applicable, and save and except for the proposed issuance of common shares of
the Company as a finder's fee in conjunction with the successful completion of
this Agreement, the Purchaser has not retained, employed or introduced any other
broker, finder or other person who would be entitled to a brokerage commission
or finder's fee arising out of the transactions contemplated hereby;

(ar)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, none of
directors, officers or employees of the Purchaser are now indebted or under
obligation to the Purchaser on any account whatsoever, other than in the
ordinary course of business;

(as)

save and except as set forth in the Purchaser Disclosure Schedule, all material
transactions of the Purchaser and including, without limitation, all directors'
and shareholders' resolutions, have been promptly and properly recorded or filed
in or with its books and records;

(at)

prior to the Subject Removal Date the Purchaser will have obtained all
authorizations, approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
required to be made in connection with the transactions contemplated herein, and
all such authorizations, approvals and other actions will be in full force and
effect, and all such filings will have been accepted by the Purchaser, which
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Purchaser
may be subject;



--------------------------------------------------------------------------------





(au)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser has not committed to making and until the Closing Date will not make
or commit itself, without the written consent of the Company, to:

 

(i)

guarantee, or agree to guarantee, any indebtedness or other obligation of any
person or corporation;

 

(ii)

other than the payment of ordinary course obligations, make any operating or
capital expenditures in excess of U.S. $50,000.00; or

 

(iii)

waive or surrender any right of material value;

(av)

until the Closing Date the Purchaser will:

 

(i)

maintain its assets in a manner consistent with and in compliance with
applicable law; and

 

(ii)

not enter into any material transaction or assume or incur any material
liability outside the normal course of its business;

(aw)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
Purchaser has not committed to making and until the Closing Date will not make
or commit itself, without the written consent of the Company, to:

 

(i)

declare or pay any dividend, or make any distribution of its properties or
assets to its shareholders, or purchase or retire any of its shares;

 

(ii)

sell all or any part of its assets or agree to do or perform any act or enter
into any transaction or negotiation which could reasonably be expected to
interfere with this Agreement or which would render inaccurate any of the
representations, warranties and covenants set forth in this Agreement; or

 

(iii)

merge, amalgamate or consolidate into or with any entity, or enter into any
other corporate reorganization;

 

provided, however, that the provisions hereof shall not preclude the Purchaser
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof;

(ax)

the Purchaser will, for a period of at least five business days prior to the
Closing Date, during normal business hours:

 

(i)

make available for inspection by the counsel, auditors and representatives of
the Company, at such location as is appropriate, all of the Purchaser's books,
records, contracts, documents, correspondence and other written materials, and
afford such persons every reasonable opportunity to make copies thereof and take
extracts therefrom at the sole cost of the Company; provided such persons do not
unduly interfere in the operations of the Purchaser;



--------------------------------------------------------------------------------





 

(ii)

authorize and permit such persons at the risk and the sole cost of the Company,
and only if such persons do not unduly interfere in the operations of the
Purchaser, to attend at all of its respective places of business and operations
to observe the conduct of its business and operations, inspect its properties
and assets and make physical counts of its inventories, shipments and
deliveries; and

 

(iii)

require the Purchaser's management personnel to respond to all reasonable
inquiries concerning the Purchaser's business assets or the conduct of its
business relating to its liabilities and obligations;

(ay)

the Purchaser will give to the Company, within at least five business days prior
to the Closing Date, by written notice, particulars of:

 

(i)

each occurrence within the Purchaser's knowledge after the Execution Date of
this Agreement that, if it had occurred before the Execution Date, would have
been contrary to any of the Purchaser's representations or warranties contained
herein; and

 

(ii)

each occurrence or omission within the Purchaser's knowledge after the Execution
Date that constitutes a breach of any of the Purchaser's covenants contained in
this Agreement;

(az)

save and except for those matters which are listed in Schedule "I" which is
attached hereto and as set forth in the Purchaser Disclosure Schedule, the
shares in the capital of the Purchaser are not subject to or affected by any
actual or, to the knowledge of the Purchaser, pending or threatened cease
trading, compliance or denial of use of exemptions orders of, or action,
investigation or proceeding by or before, any securities regulatory authority,
Court, administrative agency or other tribunal;

(ba)

the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:

 

(i)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of the constating documents of the Purchaser;

 

(ii)

conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which the
Purchaser is subject, or constitute or result in a default under any agreement,
contract or commitment to which the Purchaser is a party;

 

(iii)

give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which the Purchaser is
a party;

 

(iv)

give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of its businesses and
the ownership or leasing of its business assets; or



--------------------------------------------------------------------------------





 

(v)

constitute a default by the Purchaser or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of the Purchaser which would give any party to that agreement, contract,
indenture or other instrument the right to accelerate the maturity for the
payment of any amount payable under that agreement, contract, indenture or other
instrument;

(bb)

neither this Agreement nor any other document, certificate or statement
furnished to any of the Vendors or the Company by or on behalf of the Purchaser
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and

(bc)

it is not aware of any fact or circumstance which has not been disclosed to the
Vendors and the Company which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of the Vendors and the
Company to enter into this Agreement.



4.2               Continuity of the representations, warranties and covenants by
the Purchaser. The representations, warranties and covenants of the Purchaser
contained in this Article, or in any certificates or documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time. Notwithstanding any investigations or inquiries made by either of the
Vendors or the Company, or by the Vendors' or the Company's respective
professional advisors prior to the Closing Date, or the waiver of any condition
by either of the Vendors or the Company, the representations, warranties and
covenants of the Purchaser contained in this Article shall survive the Closing
Date and shall continue in full force and effect for a period of one calendar
year from the Closing Date; provided, however, that the Purchaser shall not be
responsible for the breach of any representation, warranty or covenant of the
Purchaser contained herein caused by any act or omission of either of the
Vendors or the Company prior to the Execution Date hereof of which the Purchaser
was unaware or as a result of any action taken by either of the Vendors or the
Company after the Execution Date. In the event that any of the said
representations, warranties or covenants are found by a Court of competent
jurisdiction to be incorrect and such incorrectness results in any loss or
damage sustained directly or indirectly by either of the Vendors and/or the
Company, then the Purchaser will, in accordance with the provisions of Article
"15" hereinbelow, pay the amount of such loss or damage to either of the Vendors
and/or the Company, as the case may be, within 30 calendar days of receiving
notice of judgment therefore; provided that the Vendors and the Company will not
be entitled to make any claim unless the loss or damage suffered may exceed the
amount of U.S. $1,000.00.



 



--------------------------------------------------------------------------------



Article 5

CONDITIONS PRECEDENT TO CLOSING



5.1               Parties' conditions precedent. All of the rights, duties and
obligations of each of the Parties hereto under this Agreement are subject to
the following conditions precedent for the exclusive benefit of each of the
Parties to be fulfilled in all material aspects in the reasonable opinion of
each of the Parties or to be waived by each or any of the Parties, as the case
may be, as soon as possible after the Execution Date; however, unless
specifically indicated as otherwise, not later than two calendar days prior to
the Closing Date (such date being the "Subject Removal Date"):



the specific ratification of the terms and conditions of this Agreement by the
Board of Directors of each of the Purchaser and the Company within one calendar
day of the due and completion execution of this Agreement by each of the Parties
hereto (collectively, the "Ratification");



the completion by each of the Purchaser and the Company of an initial due
diligence and operations review of the other Party's respective businesses and
operations within two calendar days of the prior satisfaction of the
Ratification (collectively, the "Initial Due Diligence");



if required under applicable corporate and securities laws, the receipt of all
necessary approvals from any Regulatory Authority having jurisdiction over the
transactions contemplated by this Agreement on or before January 31, 2006;



if required under applicable corporate and securities laws, shareholders of the
Purchaser and/or the Company passing an ordinary resolution or, where required,
a special resolution, approving the terms and conditions of this Agreement and
all of the transactions contemplated hereby, and the Purchaser and/or the
Company sending all required notice to the Purchaser's and/or the Company's
shareholders in connection therewith, or, in the alternative and if allowable in
accordance with applicable corporate and securities laws, shareholders of the
Purchaser and/or the company holding over 50% of the issued shares of the
Purchaser and the Company providing written consent resolutions evidencing their
approval to the terms and conditions of this Agreement and all of the
transactions contemplated hereby together with certification of any required
notice to all shareholders of the Purchaser and/or Company of such written
consent resolutions; and



the Board of Directors of the Purchaser and/or the shareholders of the
Purchaser, if required, approving of the within issuance by the Purchaser to the
order and direction of the Vendors of all of the referenced Shares in accordance
with section "2.2" hereinabove and, in addition, the Board of Directors and/or
shareholders of the Purchaser, if required, having also approved and received
any required notice of such other matters as may be agreed to as between the
Parties hereto prior the completion of the transactions contemplated by this
Agreement.



5.2               Parties' waiver of conditions precedent. The conditions
precedent set forth in section "5.1" hereinabove are for the exclusive benefit
of each of the Parties hereto and may be waived by each or any of the Parties in
writing and in whole or in part at any time; however, not later than the Subject
Removal Date.



5.3               Vendors' and the Company's conditions precedent. The rights,
duties and obligations of each of the Vendors and the Company under this
Agreement are also subject to the following conditions precedent for the
exclusive benefit of each of the Vendors and the Company



--------------------------------------------------------------------------------



to be fulfilled in all material aspects in the reasonable opinion of the Vendors
and the Company or to be waived by each or any of the Vendors and the Company as
soon as possible after the Execution Date, however; unless specifically
indicated as otherwise, not later than the Subject Removal Date:



(a)

the Purchaser shall have complied with all warranties, representations,
covenants and agreements herein agreed to be performed or caused to be performed
by the Purchaser on or before the Closing Date;

(b)

the Purchaser shall have complied with all applicable securities laws in
connection with the issuance of the Shares to the Vendors on or before the
Closing Date;

(c)

the Purchaser will have obtained all authorizations, approvals, or waivers that
may be necessary or desirable in connection with the transactions contemplated
in this Agreement, and other actions by, and have made all filings with, any and
all Regulatory Authorities required to be made in connection with the
transactions contemplated herein, and all such authorizations, approvals and
other actions will be in full force and effect, and all such filings will have
been accepted by the Purchaser who will be in compliance with, and have not
committed any breach of, any securities laws, regulations or policies of any
Regulatory Authority to which the Purchaser may be subject;

(d)

all matters which, in the opinion of counsel for the Vendors and the Company,
are material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;

(e)

no material loss or destruction of or damage to the Purchaser shall have
occurred since the Execution Date;

(f)

no action or proceeding at law or in equity shall be pending or threatened by
any person, company, firm, governmental authority, regulatory body or agency to
enjoin or prohibit:

 

(i)

the purchase or transfer of any of the Purchased Shares contemplated by this
Agreement or the right of the Vendors to dispose of any of the Purchased Shares;
or

 

(ii)

the right of the Purchaser to conduct its operations and carry on, in the normal
course, its business and operations as it has carried on in the past;

(g)

the Purchaser will, for a period of at least five business days prior to the
Closing Date, during normal business hours:

 

(i)

make available for inspection by the counsel, auditors and representatives of
the Vendors and the Company, at such location as is appropriate, all of the
Purchaser's books, records, contracts, documents, correspondence and other
written materials, and afford such persons every reasonable opportunity to make
copies thereof and take extracts therefrom at the sole cost of the Vendors and
the Company; provided such persons do not unduly interfere in the operations of
the Purchaser;



--------------------------------------------------------------------------------





 

(ii)

authorize and permit such persons at the risk and the sole cost of the Vendors
and the Company, and only if such persons do not unduly interfere in the
operations of the Purchaser, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and

 

(iii)

require the Purchaser's management personnel to respond to all reasonable
inquiries concerning the Purchaser's business assets or the conduct of its
business relating to its liabilities and obligations; and

(h)

the completion by the Vendors and the Company, and by the Vendors' and the
Company's professional advisors, of a thorough due diligence and operations
review of the business and operations of the Purchaser to the sole and absolute
satisfaction of each of the Vendors and the Company.



5.4               Vendors' and the Company's waiver of conditions precedent. The
conditions precedent set forth in section "5.3" hereinabove are for the
exclusive benefit of each of the Vendors and the Company and may be waived by
each or any of the Vendors and the Company in writing and in whole or in part at
any time after the Execution Date; however, unless specifically indicated as
otherwise, not later than the Subject Removal Date.



5.5               Purchaser's conditions precedent. The rights, duties and
obligations of the Purchaser under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Purchaser to be
fulfilled in all material aspects in the reasonable opinion of the Purchaser or
to be waived by the Purchaser as soon as possible after the Execution Date;
however, unless specifically indicated as otherwise, not later than the Subject
Removal Date:



(a)

the Vendors and the Company shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Vendors and the Company on or before the Closing
Date;

(b)

the Vendors and the Company will have obtained all authorizations, approvals or
waivers that may be necessary or desirable in connection with the transactions
contemplated in this Agreement, and other actions by, and have made all filings
with, any and all Regulatory Authorities from whom any such authorization,
approval or other action is required to be obtained or to be made in connection
with the transactions contemplated herein, and all such authorizations,
approvals and other actions will be in full force and effect, and all such
filings will have been accepted by the Vendors and the Company who will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Vendors or the
Company may be subject;

(c)

all matters which, in the opinion of counsel for the Purchaser, are material in
connection with the transactions contemplated by this Agreement shall be subject
to the favourable opinion of such counsel, and all relevant records and
information shall be supplied to such counsel for that purpose;

(d)

no material loss or destruction of or damage to the Company, any of the
Company's Assets, any of the Company's Business or the Purchased Shares shall
have occurred;



--------------------------------------------------------------------------------





(e)

no action or proceeding at law or in equity shall be pending or threatened by
any person, company, firm, governmental authority, regulatory body or agency to
enjoin or prohibit:

 

(i)

the purchase or transfer of any of the Purchased Shares contemplated by this
Agreement or the right of the Vendors to dispose of any of the Purchased Shares;
or

 

(ii)

the right of the Company to conduct its operations and carry on, in the normal
course, its Company's Business and operations as it has carried on in the past;

(f)

the delivery to the Purchaser by the Vendors and the Company, on a confidential
basis, of all Business Documentation and including, without limitation, the
following documentation and information:

 

(i)

a copy of all material contracts, agreements, reports and information of any
nature respecting the Company, its assets and the Company's Business; and

 

(ii)

details of any lawsuits, claims or potential claims relating to either the
Company, its assets, the Company's Business or the Purchased Shares of which
either of the Vendors or the Company is aware and the Purchaser is unaware;

(g)

the Vendors and the Company will, for a period of at least five business days
prior to the Closing Date, during normal business hours:

 

(i)

make available for inspection by the counsels, auditors and representatives of
the Purchaser, at such location as is appropriate, all of the Company's books,
records, contracts, documents, correspondence and other written materials, and
afford such persons every reasonable opportunity to make copies thereof and take
extracts therefrom at the sole cost of the Purchaser; provided such persons do
not unduly interfere in the operations of the Company;

 

(ii)

authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its places of business and operations to
observe the conduct of its business and operations, inspect its properties and
assets and make physical counts of its inventories, shipments and deliveries;
and

 

(iii)

require the Company's management personnel to respond to all reasonable
inquiries concerning the Company's Business and assets or the conduct of its
business relating to its liabilities and obligations;

(h)

the delivery to the Purchaser by the Company and the Vendors of an opinion of
the counsel for the Company, in a form satisfactory to the Purchaser's counsel,
dated as at the date of delivery, to the effect that:

 

(i)

the Company is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;



--------------------------------------------------------------------------------





 

(ii)

the Company has the power, authority and capacity to own and use all of its
assets and to carry on its Company's Business as presently conducted by it;

 

(iii)

the Company, as the legal and beneficial owner of all of its assets, holds all
of the assets free and clear of all liens, charges and claims of others;

 

(iv)

the number of authorized and issued shares in the share capital of the Company
are as warranted by the Vendors and the Company, and all of such issued shares
are duly authorized, validly issued and outstanding as fully paid and
non-assessable;

 

(v)

all necessary steps and corporate proceedings have been taken by the Vendors and
the Company to permit the Purchased Shares to be duly and validly transferred to
and registered in the name of the Purchaser as at the Closing Date;

 

(vi)

based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Vendors or the Company which might
materially affect either the Company, its assets or the Company's Business or
which could result in any material liability to either of the Company, its
assets or the Company's Business; and

 

(vii)

as to all other legal matters of a like nature pertaining to the Vendors, the
Company, its assets, the Company's Business and to the transactions contemplated
hereby as the Purchaser or the Purchaser's counsel may reasonably require; and

(i)

the completion by the Purchaser and by the Purchaser's professional advisors of
a thorough due diligence and operations review of both the Company's Business
and the operations of the Company together with the transferability of the
Purchased Shares as contemplated by this Agreement, to the sole and absolute
satisfaction of the Purchaser.



5.6               Purchaser's waiver of conditions precedent. The conditions
precedent set forth in section "5.5" hereinabove are for the exclusive benefit
of the Purchaser and may be waived by the Purchaser in writing and in whole or
in part at any after the Execution Date; however, unless specifically indicated
as otherwise, not later than the Subject Removal Date.



 

Article 6

CLOSING AND EVENTS OF CLOSING



6.1               Closing and Closing Date. The closing (the "Closing") of the
within purchase and delivery of the Purchased Shares, as contemplated in the
manner as set forth in Article "2" hereinabove, together with all of the
transactions contemplated by this Agreement, shall occur on such day which is
two calendar days following the due and complete satisfaction of all of the
conditions precedent which are set out in Article "5" hereinabove (the "Closing
Date"), or on such earlier or later Closing Date as may be agreed to in advance
and in writing by each of the Parties hereto, and will be closed, in each such
instance, at the offices of Lang Michener LLP,



--------------------------------------------------------------------------------



Lawyers - Patent & Trade Mark Agents, located at 1500 Royal Centre, 1055 West
Georgia Street, Vancouver, British Columbia, V6E 4N7, at 2:00 p.m. (Vancouver
time) on the Closing Date.



6.2               Latest Closing Date. If the Closing Date has not occurred by
February 10, 2006 this Agreement will be terminated and unenforceable unless the
Parties hereto agree in writing to grant an extension of the Closing Date.



6.3               Documents to be delivered by the Vendors and the Company prior
to the Closing Date. Not later than two calendar days prior to the Closing Date,
and in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Vendors and the
Company shall also execute and deliver, or cause to be delivered, to the
Purchaser, the Transfer Agent and/or the Escrow Agent, as applicable, all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Purchaser, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer all of the Purchased Shares to the Purchaser free and
clear of all liens, charges and encumbrances, and in particular including, but
not being limited to, the following materials:



(a)

a certified copy of an ordinary resolution of the shareholders of the Vendors
and/or the Company approving the terms and conditions of this Agreement and the
transactions contemplated hereby and thereby or, in the alternative,
shareholders of the Vendors and/or the Company holding over 50% of the issued
shares of the Vendors and/or the Company providing written consent resolutions
evidencing their approval to the terms and conditions of this Agreement and all
of the transactions contemplated thereunder together with certification of any
required notice to all shareholders of the Vendors and/or the Company of such
written consent resolutions;

(b)

all documentation as may be necessary and as may be required by counsel for the
Purchaser, acting reasonably, to ensure that all of the Purchased Shares have
been transferred, assigned and are registerable in the name of and for the
benefit of the Purchaser under all applicable corporate and securities laws;

(c)

all documentation as may be necessary and as may be required by counsel for the
Purchaser, acting reasonably, to ensure that the Assignment by the Company to
the appropriate Vendors, and in proportion to each such Vendor's original
unsecured loan and seed capital funding of the Company, of all of the
Indebtedness and the Security related thereto, has been completed under all
applicable corporate and securities laws;

(d)

certificate(s) representing the Purchased Shares registered in the name of the
Vendors, duly endorsed for transfer to the Purchaser or irrevocable stock powers
transferring the Purchased Shares to the Purchaser;

(e)

a certificate representing the Purchased Shares registered in the name of the
Purchaser;

(f)

a certified copy of the resolutions of the Board of Directors of the Company
(and of the corporate Vendors if necessary) authorizing the transfer by the
Vendors to the Purchaser of the Purchased Shares and the Assignment by the
Company to the appropriate Vendors of all of the Indebtedness and the Security
related thereto;



--------------------------------------------------------------------------------





(g)

a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;

(h)

all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;

(i)

a certificate of an officer of the Company, dated as of the Closing Date,
acceptable in form to counsel for the Purchaser, acting reasonably, certifying
that the warranties, representations, covenants and agreements of the Vendors
and the Company contained in this Agreement are true and correct in all respects
and will be true and correct as of the Closing Date as if made by the Vendors
and the Company on the Closing Date;

(j)

an opinion of counsel to the Vendors and the Company, dated as at the Closing
Date, and addressed to the Purchaser and its counsel, in form and substance
satisfactory to the Purchaser's counsel, acting reasonably, and including the
following:

 

(i)

the due incorporation, existence and standing of each of the Company and its
qualification to carry on business;

 

(ii)

the authorized and issued capital of the Company;

 

(iii)

that all Purchased Shares have been duly authorized and issued and are fully
paid and non-assessable;

 

(iv)

all necessary steps and proceedings have been taken in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated herein; and

 

(v)

that the Purchased Shares have been duly issued to and registered in the name of
the Purchaser in compliance with all applicable corporate and securities laws;

(k)

all remaining Business Documentation; and

(l)

all such other documents and instruments as the Purchaser's counsel may
reasonably require.



6.4               Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than two calendar days prior to the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Purchaser shall also execute and
deliver, or cause to be delivered, to the Company, the Transfer Agent and/or the
Escrow Agent, as applicable, all such other documents, resolutions and
instruments as are necessary, in the opinion of counsel for the Vendors and the
Company, acting reasonably, to issue to the Vendors the entire Purchase Price
Shares free and clear of all liens, charges and encumbrances, however, subject
to the normal resale provisions applicable thereto, and in particular including,
but not being limited to, the following materials:



a Closing agenda;



--------------------------------------------------------------------------------





a certified copy of an ordinary resolution of the shareholders of the Purchaser
approving the terms and conditions of this Agreement and the transactions
contemplated hereby and thereby or, in the alternative, shareholders of the
Purchaser holding over 50% of the issued shares of the Purchaser providing
written consent resolutions evidencing their approval to the terms and
conditions of this Agreement and all of the transactions contemplated thereunder
together with certification of any required notice to all shareholders of the
Purchaser of such written consent resolutions;



a certified copy of the resolutions of the directors of the Purchaser providing
for the approval of all of the transactions contemplated hereby and including,
without limitation, each of the matters provided for in paragraph "5.1(e)"
hereinabove;



share certificates, subject to the normal resale provisions applicable thereto,
representing all of the Purchase Price Shares issued and registered in the names
of the Vendors as notified by the Vendors to the Purchaser prior to Closing in
accordance with sections "2.2" and "2.3" hereinabove;



all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;



a certificate of an officer of the Purchaser, dated as of the Closing Date,
acceptable in form to counsel for the Vendors and the Company, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Purchaser contained in this Agreement are true and correct and
will be true and correct as of the Closing Date as if made by the Purchaser on
the Closing Date; and



all such other documents and instruments as the Vendors' and the Company's
counsel may reasonably require.



 

Article 7

APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS



7.1               Appointment of Escrow Agent. The Parties hereto hereby
acknowledge and initially appoint Lang Michener LLP, Lawyers - Patent & Trade
Mark Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, V6E 4N7, counsel for the Purchaser herein, as escrow agent
(the "Escrow Agent") herein, or such other Escrow Agent as may be mutually
determined by the Parties hereto prior to the Subject Removal Date.



7.2               Escrow of Transfer Documents. Subject to and in accordance
with the terms and conditions hereof and the requirements of Articles "2", "5"
and "6" hereinabove, and without in any manner limiting the obligations of each
of the Parties hereto as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties hereto that each of the Parties will
execute, deliver, or cause to be delivered, all such documentation as may be
required by the requirements of Articles "2", "5" and "6" hereinabove (herein,
collectively, the "Transfer Documents") and deposit the same with the Escrow
Agent, or with such other mutually agreeable escrow agent, together with a copy
of this Agreement, there to be held in escrow for release by the Escrow Agent to
the Parties in accordance with the strict terms and provisions of Articles "2",
"5" and "6" hereinabove.





--------------------------------------------------------------------------------



7.3               Resignation of Escrow Agent. The Escrow Agent may resign from
its duties and responsibilities if it gives each of the Parties hereto three
calendar days' written notice in advance. Upon receipt of notice of the Escrow
Agent's intention to resign, the Parties shall, within three calendar days,
select a replacement escrow agent and jointly advise the Escrow Agent in writing
to deliver the Transfer Documents to the replacement escrow agent. If the
Parties fail to agree on a replacement escrow agent within three calendar days
of such notice, the replacement escrow agent shall be selected by a Judge of the
Supreme Court of the Province of British Columbia upon application by any Party
hereto. The Escrow Agent shall continue to be bound by this Agreement until the
replacement escrow agent has been selected and the Escrow Agent receives and
complies with the joint instructions of the Parties to deliver the Transfer
Documents to the replacement escrow agent. The Parties agree to enter into an
escrow agreement substantially in the same form of this Agreement with the
replacement escrow agent.



7.4               Instructions to Escrow Agent. Instructions given to the Escrow
Agent pursuant to this Agreement shall be given by duly authorized signatories
of the respective Parties hereto.



7.5               No other duties or obligations. The Escrow Agent shall have no
duties or obligations other than those specifically set forth in this Article.



7.6               No obligation to take legal action. The Escrow Agent shall not
be obligated to take any legal action hereunder which might, in its judgment,
involve any expense or liability unless it shall have been furnished with a
reasonable indemnity by all of the Parties hereto together with such other third
parties as the Escrow Agent may require in its sole and absolute discretion.



7.7               Not bound to any other agreements. The Escrow Agent is not
bound in any way by any other contract or agreement between the Parties hereto
whether or not it has knowledge thereof or of its terms and conditions and its
only duty, liability and responsibility shall be to hold and deal with the
Transfer Documents as herein directed.



7.8               Notice. The Escrow Agent shall be entitled to assume that any
notice and evidence received by it pursuant to these instructions from anyone
has been duly executed by the Party by whom it purports to have been signed and
that the text of any notice and evidence is accurate and the truth. The Escrow
Agent shall not be obliged to inquire into the sufficiency or authority of the
text or any signatures appearing on such notice or evidence.



7.9               Indemnity. The Parties hereto, jointly and severally, covenant
and agree to indemnify the Escrow Agent and to hold it harmless against any
loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



7.10               Not required to take any action. In the event of any
disagreement between any of the Parties hereto to these instructions or between
them or either or any of them and any other person, resulting in adverse claims
or demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act, and it shall be entitled to continue
so to refrain from acting until:



the rights of all Parties shall have been fully and finally adjudicated by a
court of competent jurisdiction; or



--------------------------------------------------------------------------------





all differences shall have been adjusted and all doubt resolved by agreement
among all of the interested persons, and it shall have been notified thereof in
writing signed by all such persons.



 

Article 8

DUE DILIGENCE INVESTIGATION



8.1               Due diligence. Each of the Parties hereto shall forthwith
conduct such further due diligence examination of the other Parties hereto as it
deems appropriate.



8.2               Confidentiality. Each Party may in a reasonable manner carry
out such investigations and due diligence as to the other Parties hereto, at all
times subject to the confidentiality provisions of Articles "9" and "10"
hereinbelow, as each Party deems necessary. In that regard the Parties agree
that each shall have full and complete access to the other Parties' books,
records, financial statements and other documents, articles of incorporation,
by-laws, minutes of Board of Directors' meetings and its committees, investment
agreements, material contracts and as well such other documents and materials as
the Parties hereto, or their respective solicitors, may deem reasonable and
necessary to conduct an adequate due diligence investigation of each Party, its
respective operations and financial condition prior to the Closing.



 

Article 9

NON-DISCLOSURE



9.1               Non-disclosure. Subject to the provisions of section "9.3"
hereinbelow, the Parties hereto, for themselves, their officers, directors,
shareholders, consultants, employees and agents, agree that they each will not
disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties' respective professional advisors.



9.2               Documentation. Any document or written material generated by
either Party hereto in the course of, or in connection with, the due diligence
investigations conducted pursuant to this Agreement shall be marked or deemed
"Confidential" and shall be treated by each Party as a trade secret of the other
Parties. Upon termination of this Agreement prior to Closing all copies of any
and all documents obtained by any Party from any other Party herein, whether or
not marked "Confidential", shall be returned to the other Parties forthwith.



9.3               Public announcements. Notwithstanding the provisions of this
Article, the Parties hereto agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 



--------------------------------------------------------------------------------



Article 10

PROPRIETARY INFORMATION AND

ADDITIONAL OBLIGATIONS OF THE PARTIES HERETO



10.1               Confidential Information. Each Party hereto acknowledges that
any and all information which a Party may obtain from, or have disclosed to it,
about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties hereto, however, such
consent in respect of the reporting of factual data shall not be unreasonably
withheld, and shall not be withheld in respect of information required to be
publicly disclosed pursuant to applicable securities or corporation laws.
Furthermore, each Party hereto undertakes not to disclose the Confidential
Information to any third party without the prior written approval of the other
Parties and to ensure that any third party to which the Confidential Information
is disclosed shall execute an agreement and undertaking on the same terms as
contained herein.



10.2               Impact of breach of confidentiality. The Parties hereto
acknowledge that the Confidential Information is important to the respective
businesses of each of the Parties and that, in the event of disclosure of the
Confidential Information, except as authorized hereunder, the damage to each of
the Parties hereto, or to either of them, may be irreparable. For the purposes
of the foregoing sections the Parties recognize and hereby agree that a breach
by any of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award. Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach. The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.



10.3               Compliance with applicable laws. The Parties will comply with
all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to their respective duties hereunder and, in addition, hereby
represent and warrant that any information which they may provide to any person
or company hereunder will, to the best of their respective knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



10.4               Opinions, reports and advice of the Vendors. The Vendors
acknowledge and agree that all written and oral opinions, reports, advice and
materials provided by the Vendors to the Purchaser or the Company in connection
with purchase and sale contemplated herein are intended solely for the
Purchaser's benefit and for the Purchaser's use only, and that any such written
and oral opinions, reports, advice and information are the exclusive property of
the Purchaser. In this regard the Vendors covenant and agree that the Purchaser
may utilize any such opinion, report, advice and materials for any other purpose
whatsoever and, furthermore, may reproduce, disseminate, quote from and refer
to, in whole or in part, at any time and in any manner, any such opinion,
report, advice and materials in the Purchaser's sole and absolute



--------------------------------------------------------------------------------



discretion. The Vendors further covenant and agree that no public references to
the Purchaser, the Company or the Vendors, or disclosure of the Vendors' role in
respect of the Purchaser or the Company, be made by the Vendors without the
prior written consent of the Purchaser in each specific instance and,
furthermore, that any such written opinions, reports, advice or materials shall,
unless otherwise required by the Purchaser, be provided by the Vendors to the
Purchaser in a form and with such substance as would be acceptable for filing
with and approval by any Regulatory Authority having jurisdiction over the
affairs of the Purchaser and the Company from time to time.



 

Article 11

ASSIGNMENT AND VARIATIONS



11.1               Assignment. Save and except as provided herein, no Party
hereto may sell, assign, pledge or mortgage or otherwise encumber all or any
part of its respective interest herein without the prior written consent all of
the other Parties hereto.



11.2               Amendment. This Agreement and any provision thereof may only
be amended in writing and only by duly authorized signatories of each of the
respective Parties hereto.



11.3               Power of Attorney on behalf of the Vendors. In order to
better provide for the administration and completion of each of the transactions
which are contemplated by the terms and conditions of this Agreement, each
Vendor does hereby make, constitute and appoint Douglas Humphreys, a Vendor and
the sole director and officer of the Company, or such other present or future
director or officer of the Company as Mr. Humphreys may appoint in writing, and
in his sole and absolute discretion, in his time(s) of absence (the "Attorney"),
as such Vendor's true and lawful Attorney for such Vendor and in such Vendor's
name, place and stead and for the sole purpose and power of specifically doing
all acts and executing all deeds, resolutions, documents, matters and things and
including, without limitation, any agreement supplemental thereto, which may be
necessary to be done in such Vendor's place and stead and in order to complete
all of transactions on such Vendor's behalf which may be required under the
terms and conditions of this Agreement (the "Power of Attorney"). In this regard
the within Power of Attorney for each particular Vendor shall be effective from
the Execution Date of this Agreement and shall continue in full force and effect
until the earlier of either the final Closing or the termination of the within
purchase and sale.



11.4               Corrections and amendments to be made by Attorney. Without in
any manner whatsoever limiting the Power of Attorney granted to the Attorney by
each Vendor as set forth immediately hereinabove, the Vendors hereby also
specifically authorize the Attorney to correct any errors in, to complete any
information missing from and to make any amendments to this Agreement, together
with any and all other documents, resolutions and instruments as may be
necessary, in the opinion of Attorney, acting reasonably, to complete all of the
transactions contemplated by terms and conditions of this Agreement.



11.5               Variation in the terms of this Agreement upon review. It is
hereby acknowledged and agreed by each of the Parties hereto that where any
variation in the terms and/or conditions of this Agreement is reasonably
required by any of the Regulatory Authorities as a condition of their respective
"Regulatory Approval" to any of the terms and conditions of this Agreement, any
such reasonable variation, having first been notified to all Parties, will be
deemed to be accepted by each of the Parties hereto and form part of the terms
and conditions of this Agreement. If any such Party, acting reasonably, deems
any such notified variation unreasonable, that Party may, in its sole and
absolute discretion, and within a period of not greater than 10 calendar days
from its original notification and at its cost, make such further applications
or submissions to the relevant Regulatory Authority as it considers necessary in



--------------------------------------------------------------------------------



order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



 

Article 12

FORCE MTAJEURE



12.1               Events. If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



12.2               Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "12.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



 

Article 13

ARBITRATION



13.1               Matters for Arbitration. The Parties hereto agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



13.2               Notice. It shall be a condition precedent to the right of any
Party to submit any matter to arbitration pursuant to the provisions hereof that
any Party intending to refer any matter to arbitration shall have given not less
than five calendar days' prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such five calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "13.3" hereinbelow.



13.3               Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within five calendar days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
"Arbitration Rules" of the American Arbitration Association. Except as
specifically otherwise provided in this section, the arbitration herein provided
for shall be conducted in accordance with such Arbitration Rules. The chairman,
or in the case where only one arbitrator is appointed, the single arbitrator,
shall fix a time and place in Las Vegas, Nevada, U.S.A., for the purpose of
hearing the evidence and representations of the Parties, and he shall preside
over the arbitration



--------------------------------------------------------------------------------



and determine all questions of procedure not provided for under such Arbitration
Act or this section. After hearing any evidence and representations that the
Parties may submit, the single arbitrator, or the arbitrators, as the case may
be, shall make an award and reduce the same to writing, and deliver one copy
thereof to each of the Parties. The expense of the arbitration shall be paid as
specified in the award.



13.4               Award. The Parties hereto agree that the award of a majority
of the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



 

Article 14

DEFAULT AND TERMINATION



14.1               Default. The Parties hereto agree that if any Party hereto is
in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the non-defaulting Parties (herein called,
collectively, the "Non-Defaulting Party") shall give notice to the Defaulting
Party designating such default, and within five calendar days after its receipt
of such notice, the Defaulting Party shall either:



cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or



give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.



14.2               Arbitration. If arbitration is sought, a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "13" hereinabove.



14.3               Curing the Default. If:



the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or



arbitration is not so sought; or



the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



14.4               Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
immediately terminated, unless otherwise extended in accordance with section
"6.2" hereinabove, in the event that:



the entire Ratification is not received within one business day of the Execution
Date;



either of the Parties hereto has not either satisfied or waived each of their
respective conditions precedent prior to the Subject Removal Date in accordance
with the provisions of Article "5" hereinabove;



--------------------------------------------------------------------------------





either of the Parties hereto has failed to deliver or caused to be delivered any
of their respective documents required to be delivered by Articles "5", "6" and
"7" hereinabove prior to each of the Subject Removal Date and the Closing Date
in accordance with the provisions of Articles "5", "6" and "7";



the final Closing has not occurred on or before February 10, 2006 in accordance
with section "6.2" hereinabove; or



by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "9" and "10" hereinabove.



 

Article 15

INDEMNIFICATION AND LEGAL PROCEEDINGS



15.1               Indemnification. The Parties hereto agree to indemnify and
save harmless the other Parties hereto and including, where applicable, their
respective affiliates, directors, officers, employees and agents (each such
party being an "Indemnified Party") harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind, including any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement.



15.2               No indemnification. This indemnity will not apply in respect
of an Indemnified Party in the event and to the extent that a court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.



15.3               Claim of indemnification. The Parties hereto agree to waive
any right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



15.4               Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties hereto, the Indemnified Party will give the relevant Party hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and such Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt Consulting of counsel acceptable to
the Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party's obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defenses.



15.5               Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



15.6               Legal proceedings. Notwithstanding that the relevant Party
hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:



such counsel has been authorized by the relevant Party hereto;



--------------------------------------------------------------------------------





the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



the named parties to any such action include any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.



15.7               Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.



 

Article 16

NOTICE



16.1               Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a post office addressed to the
Party entitled to receive the same, or delivered to such Party, at the address
for such Party specified above. The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
third calendar day after the same shall have been so mailed, or 15 calendar days
in the case of an addressee with an address for service in a country other than
a country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.



16.2               Change of address. Either Party may at any time and from time
to time notify the other Parties in writing of a change of address and the new
address to which notice shall be given to it thereafter until further change.



 

Article 17

GENERAL PROVISIONS



17.1               Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement and including, without limitation, the Agreement In Principle among
the Company, Oak Hills LLC and the Purchaser.



--------------------------------------------------------------------------------





 

17.2               Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.



17.3               Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



17.4               Time of the essence. Time will be of the essence of this
Agreement.



17.5               Representation and costs. It is hereby acknowledged by each
of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, act solely for the Purchaser, and, correspondingly, that each of the
Vendors and the Company have been required by each of Lang Michener LLP and the
Purchaser to obtain independent legal advice with respect to their respective
reviews and execution of this Agreement. In addition, it is hereby further
acknowledged and agreed by the Parties hereto that Lang Michener LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to the Purchaser and/or a
fiduciary duty to the same arising from either a directorship, officership or
similar relationship arising out of the request of the Purchaser for certain of
such persons to act in a similar capacity while acting for the Purchaser as
counsel. Correspondingly, and even where, as a result of this Agreement, the
consent of each Party hereto to the role and capacity of Lang Michener LLP, and
its principal owners and associates, as the case may be, is deemed to have been
received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon, Lang
Michener LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP, shall be at the cost of the Company.



17.6               Applicable law. The situs of this Agreement is Las Vegas,
Nevada, U.S.A., and for all purposes this Agreement will be governed exclusively
by and construed and enforced in accordance with the laws and Courts prevailing
in the State of Nevada, U.S.A..



17.7               Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



17.8               Invalid provisions. If any provision of this Agreement is at
any time unenforceable or invalid for any reason it will be severable from the
remainder of this Agreement and, in its application at that time, this Agreement
will be construed as though such provision was not contained herein and the
remainder will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid or unenforceable provision.



17.9               Currency. Unless otherwise stipulated, all payments required
to be made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



--------------------------------------------------------------------------------





17.10               Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



17.11               Captions. The captions, section numbers, Article numbers and
Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



17.12               Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary and, if required, by
facsimile, each of which so signed being deemed to be an original, and such
counterparts together shall constitute one and the same instrument and,
notwithstanding the date of execution, will be deemed to bear the Execution Date
as set forth on the front page of this Agreement.



17.13               No partnership or agency. The Parties hereto have not
created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever. No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.



17.14               Consents and waivers. No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:



be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;



be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;



constitute a general waiver under this Agreement; or



eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.



 

               IN WITNESS WHEREOF

each of the Parties hereto has hereunto set its seal by the hand of its duly
authorized signatory as of the Execution Date as set forth on the front page of
this Agreement.





--------------------------------------------------------------------------------





SIGNED, SEALED and DELIVERED by
JAMES C. DOW,
a Vendor herein, in the presence of:

                                                               
Witness Signature

                                                               
Witness Address

                                                               
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)


Number of Purchased Shares to sell: 100
Number of Shares to acquire: 1,500,000


                            (Signed)                          
JAMES C. DOW

SIGNED, SEALED and DELIVERED by
ALEXANDER COX,
a Vendor herein, in the presence of:

                                                               
Witness Signature

                                                               
Witness Address

                                                               
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)


Number of Purchased Shares to sell: 100
Number of Shares to acquire: 1,500,000


                            (Signed)                          
ALEXANDER COX

SIGNED, SEALED and DELIVERED by
DOUGLAS HUMPHREYS,
a Vendor herein, in the presence of:

                                                               
Witness Signature

                                                               
Witness Address

                                                               
Witness Name and Occupation


)
)
)
)
)
)
)
)
)
)
)
)


Number of Purchased Shares to sell: 100
Number of Shares to acquire: 1,500,000


                            (Signed)                          
DOUGLAS HUMPHREYS



The COMMON SEAL of
NEWPORT CAPITAL CORPORATION,
a Vendor herein, was hereunto
affixed in the presence of:

                          (Signed)                       
Authorized Signatory


)
)
)
)
)
)
)

Number of Purchased Shares to sell: 50
Number of Shares to acquire: 750,000



(C/S)







--------------------------------------------------------------------------------





The COMMON SEAL of
VERONA CAPITAL INTERNATIONAL,
a Vendor herein, was hereunto
affixed in the presence of:

                          (Signed)                       
Authorized Signatory


)
)
)
)
)
)
)

Number of Purchased Shares to sell: 50
Number of Shares to acquire: 750,000



(C/S)

The COMMON SEAL of
OAK HILLS DRILLING AND
OPERATING INTERNATIONAL, INC.,
the Company herein, was hereunto affixed
in the presence of:

                          (Signed)                       
Authorized Signatory


)
)
)
)
)
)
)
)





(C/S)

The COMMON SEAL of
OAK HILLS DRILLING AND
OPERATING, LLC,
Oak Hills LLC herein, was hereunto affixed
in the presence of:

                          (Signed)                       
Authorized Signatory


)
)
)
)
)
)
)
)





(C/S)

The COMMON SEAL of
LEXINGTON RESOURCES, INC.,
the Purchaser herein, was hereunto affixed
in the presence of:

                          (Signed)                       
Authorized Signatory


)
)
)
)
)
)
)
)





(C/S)



 